        Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 1 of 53




                       IN THE UNITED STATES DISTRICT COURT
                    :FOR THE EASTERN DISTRICT OF PENNSYLVANIA



          J.C
                     Plaintiff                            Civil Action

             V.                                          :\Io. I 3-4066

      Ford, et al
                           Defendants


                PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT

1. Introduction

   This motion is moot because we know Plaintiffs motion for default judgment should have

been granted first in 20 I 3, the next year, the year after that, the year after that, and now.

Plaintiffs motion full or partial judgment on the pleadings. should have been granted at least

twice and this point dating back pretty much just as long, and now, if the oppression continues it

gets granted. If the oppression continues on both of those motions, then this renewed motion for

full or partial summary judgment is to be granted.

    There is a long-standing obligation to liberally construe the submissions of a pro se litigant.

Giles v. Kearney, 571 F.3d 318, 322 (3d Cir. 2009). See also :Vlala v. Crown Bay :Vlarina, Inc.,

704 F.3d 239, 244 (3d Cir. 2013) ("[W]e tend to be flexible when applying procedural rules to

pro se litigants"). This does include summary judgment. Bennet v. Goord, 343 F.3d 133, 137 (2d

Cir. 2003) (courts must interpret pro se summary judgment filings 'to raise the strongest possible

arguments they suggest"). However, none of this is needed here at all.

2. Summary Judgment Standard
          Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 2 of 53




     The purpose of the rule is to eliminate a pointless trial in cases where it is unnecessary and

would only cause delay and expense, like here. Goodman v. Mead Johnson & Co., 534 F.2d 566,

573 (3d Cir. 1976); Northwest Motorcycle Ass'n v. Cnited States Dep't ofAgric., 18 F.3d 1468,

1471 (9th Cir. 1994). 1 "A [genuine] disputed fact is 'material' ifit would affect the outcome of

the suit as determined by the substantive law." Doe v. Luzerne County, 660 F. 3d 169, 175 (3d

Cir. 2011), Gray v. York Newspapers. Inc., 957 F.2d 1070, 1078 (3d Cir. 1992); Anderson, 477

U.S. at 248. The nonmoving party "must set forth specific facts showing that there is a genuine

issue for trial." Fed. R. Civ. P. 56(e). To do so, the nonmoving party must "do more than simply

show that there is some metaphysical doubt as to material facts." Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986).

3.    The nonmoving party cannot survive summary judgment merely by restating the assertions

in his pleadings. Celotex v. Catrett,477 U.S. 317, 322 (1986). Also unsupported assertions,

conclusory allegations, or mere suspicions are insufficient to overcome a motion for summary
                                                                                                         2
judgment. Betts V. New Castle Youth Development Center, 621 F.3d 249,252 (2010) , as are



1
  We already have all the facts of the case and no significant unnecessary discovery or anything else can help
them out. See Cordoba v. J;)jijard's, Inc., 419 F.3d 1169, 1188 (11th Cir. 2005) (there is no reason to assume that a
district judge will stubbornly refuse to rule on a motion for summary judgment at an early stage of the litigation if
the moving party clearly apprises the court that a prompt decision will likely avoid significant unnecessary
discovery. In fact, we expect that district judges will be open to such motions.) citing Celotex Corp. v. Catrett, 477
U.S. 317, 327 (1986) ("Summary judgment procedure is properly regarded not as a disfavored procedural shortcut,
but rather as an integral part of the Federal Rules as a whole, which are designed 'to secure the just, speedy a and
inexpensive determination of every action.'" (quoting Fed.R.Civ.P 56.); Humphreys v. Roche Biomedical Labs.,
Inc., 990 F.2d 1078, 1081 (8th Cir. 1993) ('"Rule 56 of the Federal Rules of Civil Procedure does not require trial
courts to allow parties to conduct discovery before entering summary judgment. ) quoting United States v.
Light, 766 F.2d 394, 397 (8th Cir.1985); Willmar Poultry Co. v. Morton-Norwich Products, Inc., 520 F.2d 289, 297
(8th Cir.1975), cert. denied 424 U.S. 915, (1976). (A party invoking its protections must do so in good faith by
affirmatively demonstrating why he cannot respond to a moving party as otherwise required ... and how
postponement of a ruling on the motion will enable him, by discovery or other means, to rebut the movant's showing
of the absence ofa genuine issue of fact. Where, as here, a party fails to carry his burden under Rule 56(t), post-
ponement ofa ruling on a motion for summary judgment is unjustified.)
2
 The nonmoving party cannot establish a genuine dispute as to a material fact by pointing to unsupported
allegations in the pleadings. Celotex Corp. v. Ca!f_fil!, 477 U.S. 317, 322-23 (1986); Sch.9ch v._First Fidelity
Bancorp., 912 F.2d 654, 657 (3d Cir. 1990) (unsupported allegations are insufficient to defeat summary judgment);
          Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 3 of 53




mere allegations, general denials or ... vague statements ... "' Trap Rock Indus., Inc. v. Local

825, Int'l Union of Operating Eng'rs, 982 F.2d 884, 890 (3d Cir. 1992). Likewise, "speculation or

conjecture do not create a material factual dispute sufficient to defeat entry of summary

judgment" Robertson v. Allied Signal, Inc., 914 F.2d 360, 382 n.12 (3d Cir. 1990); Hedberg v.

Indiana Bell Tel. Co., Inc., 47 F.3d 928, 932 (7th Cir.1995) ("Speculation does not create a

genuine issue of fact; instead it creates a false issue, the demolition of which is a primary goal of

summary judgment. ")3.

     Other than making Plaintiffs case for him by numerous admissions, the offenders have done

nothing but attempt to assert baseless unsupported and conclusory allegations, summary denials

(that are so meritless and illogical), vague unintelligible attempts at general summary denials,

speculation, and delusional inferences. They have proffered nothing to stop summary judgment

against them. Like any other stage, you cannot concoct purported arguments for them,

cannot try to put words and baseless arguments in their mouth, they didn't say or make, to save

them from a judgment against them 4 •

4.    Rather, to survive summary judgment, the nonmoving party must point to concrete evidence

in the record that proves each and every essential element of his case. Celotex v. Catrett,477 U.S.

317, 322 (1986). There must be sufficient evidence for a jury to return a verdict in favor of the

non-moving party; if the evidence is merely colorable or not significantly probative, summary

judgment should be granted." Armbruster v. Cnisys Corp., 32 F.3d 768, 777 (3d Cir.1994). They

have done and shown nothing, almost all of the garbage they call evidence, almost all is not

Gans v. Mundy, 762 F.2d 338, 341 (3d Cir. 1985) ("[A] party resisting a [Rule 56] motion cannot expect to rely
merely upon bare assertions, conclusory allegations or suspicions")
3
  See also ,Shin v. Shalala, 166 F.Supp.2d 373, 375 (D. Md. 200 I) ("a party cannot create a genuine dispute of
material fact through mere speculation or compilation of inferences ").
4
  See, e.g., Fils v. City of Aventura, 647 F.3d 1272, 1284 (11th Cir.2011) (district courts cannot concoct arguments
neither made nor advanced by the parties); M.R. v. Board of School Com'rs of Mobile County, 2012 WL
3778283, *4 n.5 (S.D. Ala. Aug. 30, 2012) ("Federal courts do not develop parties' legal arguments for them.")

                                                         2
         Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 4 of 53




admissible to begin with, does not prove any alleged defense or assertion by them. The one or

two things that is/are actual evidence helps prove Plaintiffs claims even more than they already

are.

5.     Once again there is no genuine issue of material facts that might affect the outcome of

the suit for those claims under the governing law 5 • Likewise they have not made a showing of

any, not even close. Moreover, "deemed admissions 'are sufficient to support orders of summary

judgment."' Kelvin Cryosystems, Inc. v. Lightnin, 252 F. App'x 469,472 (3d Cir. 2007)

(quoting Anchorage Assocs. v. Virgin Islands Bd. ofTax Review, 922 F.2d 168, 176 n.7 (3d Cir.

1990). Again, the deemed admissions here include them openly admitted to numerous violations

including giving a boatload of illegal searches without an ounce of reasonable suspicion, not

giving Plaintiff his summary sheets in most cases not at all, and about a hundred other things.

6.      Plaintiff has identified all evidence that clearly shows an absence of a genuine issue of

material fact. Not only has he done that but likewise he has also pointed to the lack of evidence

supporting the offender's script. Conoshenti v. Public Serv. Elec. & Gas, 364 F.3d 135, 145-46

(3d Cir.2004) (quoting Celotex, 477 U.S. at 323). Summary judgment should be entered where a

non-moving party fails to make a sufficient showing to establish the elements essential to the

party's claim and on which the party will bear the burden of proof at trial. See Celotex, 477 U.S.

at 322. There is insufficient evidence for a reasonable jury to render a verdict in favor of the of

the offenders, there is no genuine issue of material fact, and summary judgment may be granted.

Anderson, 477 U.S at 248.


Appellate Standard


5
 "By its very terms, this standard provides that the mere existence of some alleged factual dispute between the
parties will not defeat an otherwise properly supported motion for summary judgment; the requirement is that there
be no genuine issue of material fact." Anderson., 477 U.S at 247-48.

                                                         3
         Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 5 of 53




     "On review, the appellate court is required to apply the same test the district court should

have utilized initially." Goodman v. Mead Johnson & Co.,534 F.2d 566, 573 (3d Cir. 1976);

Chambers ex rel. Chambers v. Sch. Dist. of Phi la. Bd. of Educ., 587 F.3d 176, 181 (3d Cir.2009)


7. First Amendment Retaliation Standard

       There are numerous federal and state claims in this lawsuit, the following is the applicable

standard and law on one, First Amendment retaliation." Retaliation is always reprehensible, and,

regardless of whether the underlying activity is constitutionally protected it is obviously

improper for officers to invoke criminal laws for retaliatory purposes." Gericke v. Begin, 753 F.

3d 1, 6 (1st Cir. 2014 ). They have an unreachable burden is this case (both in fact and law).

"Speech involving government impropriety occupies the highest rung of First Amendment

protection. Therefore, the defendants in the present case bear a truly heavy burden." McGreevy

v. Stroup, 413 F.3d 359,365 (3d Cir. 2005) 6 •

8.    To state a First Amendment Retaliation claim, a plaintiff need only show that the action was

taken "at least in part because of the exercise of the protected conduct." 1Iill v. Lappin, 630 F. 3d

468,472 (6th Cir. 2010); Siggers-El v. Barlow, 412 F.3d 693,699 (6th Cir. 2005); Thaddeus-X

v. Blatter, 175 F.3d 378,394,398 (6th Cir.1999) (en bane). It has long been established "that

official retaliation for the exercise of any constitutional right creates an actionable claim under

Section 1983." Anderson v. Davila, 125 F.3d 148, 161 (3d Cir.1997). With First Amendment

retaliation, "the motives of government officials are indeed relevant, if not dispositive, when an

individual's exercise of speech precedes government action affecting that individual." Anderson,


6
 See also Connick v. Myers, 461 U.S. 138, 145 (1983) ("[S]peech concerning public affairs is more than self-
expression; it is the essence of self-government"). Davis v. Ector County, 40 F.3d 777, 782 (5th Cir.1994) ("There is
perhaps no subset of'matters of public concern' more important than bringing official misconduct to light.").
Baldassare v. New Jersey, 250 F.3d 188, 195-96 (3d Cir.200 I) (matters of public concern include exposure of
corrupt practices by government officials) .. Branton v. City of Dallas, 272 F.3d 730, 740 (5th Cir.2001) (exposure of
official misconduct is of great consequence to the public)

                                                          4
          Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 6 of 53




at 161. "Government actions, which standing alone do not violate the Constitution, may

nonetheless be constitutional torts if motivated in substantial part by a desire to punish an

individual for exercise of a constitutional right." :\1itchell v. Hom, 318 F.3d 523, 530 (3d Cir.

2003); Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995) (to prevail on a retaliation claim,

plaintiff need not "establish an independent constitutional interest" was violated). It's long been

clear that an actionable claim for retaliation "is not based on harshness of sanctions but the

imposition of any adverse action for the exercise of free speech". Bennis v. Gable, 823 F.2d 723,

731 (3d Cir. 1987). The "'deterrence threshold,' ... is very low" ... "even 'an act of retaliation as

trivial as failing to hold a birthday party for a public employee,' if 'intended to punish her for

exercising her free speech rights,' may be actionable .... " O'Connor v. City of Newark, 440

F.3d 125, 128 (3d Cir. 2006) 7• But, even though they don't need to be all of these in fact are

separate constitutional violations/torts that have occurred.

9.       We have more well established case law also dealing with the crimes and violations here,

just a sample include, Losch v. Parkesburg, 736 F.2d 903, 907-08 (3d Cir. 1984) (institution of

criminal action to penalize the exercise of one's First Amendment rights is a deprivation

cognizable under 1983); Smith v. Plati, 258 F.3d 1167, 1176 (10th Cir.2001) ("'Any form of

official retaliation for exercising one's freedom of speech, including prosecution, threatened

prosecution, bad faith investigation, and legal harassment, constitutes an infringement of that

freedom"); Garcia v. City of Trenton (8th Cir. 2003) 348 F.3d 726, 729 (8th Cir. 2003)

7
  The circuits are clear there is no place for retaliatory harassment and it is actionable.
 "[S]ince there is no justification for harassing people for exercising therr constitutional rights, [the deterrent effect]
need not be great in order to be actionable." Siggers-El v. Barlow. 412 F.3d 693, 701 (6th Cir. 2005); Suppan
v.Dadonna, 203 F.3d 228, 235 (3d Cir. 2000) "The effect on freedom of speech may be small, but since there is no
justification for harassing people for exercising their constitutional rights it need not be great in order to be
actionable." Bart v. Telforg, 677 F.2d 622, 625 (7th Cir. 1982). The injury asserted is the retaliatory accusation's
chilling effect on Hines ... First Amendment rights ... We hold that Hines failure does not demonstrate a more
substantial injury does not nullify his retaliation claim." Hines v. Gomez, I08 F.3d 265, 269 (9th Cir. 1997), cert
denied, 118 S.Ct. 2339 (1998).


                                                             5
          Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 7 of 53



(retaliatory issuance of parking citations sufficient to show injury); Even a "'the threat of

invoking legal sanctions and other means of coercion, persuasion, and intimidation,'" can show

constitutional violation. White v. Lee, (9th Cir. 2000) 227 F.3d 1214, 1228 (9th Cir. 2000).

10.       Temporal proximity alone, like what Plaintiff has proven here, supports an inference of

retaliation. Gonzalez-Droz v. Gonalez-Colon, 660 F.3d 1, 16 (1st Cir. 2011); LeBoon v.

Lancaster Jewish Cmty. Ctr. Ass'n, 503 F.3d 217, 232-33 (3d Cir. 2007) ("Where the temporal

proximity between the protected activity and the adverse action is unusually suggestive, it is

sufficient standing alone to create an inference of causality). See also Trulock v. Freeh, 275 F.3d

391,405 (4th Cir. 2001) ("the timing of the search raises an inference of retaliatory motive");

Stever v. Independent School District No. 625, 943 F.2d 845, 852 (8th Cir.1991) (same).

      Moreover, actions that are otherwise proper and lawful may nevertheless be actionable if

they are taken in retaliation against a person for exercising his or her constitutional rights. Mt.

Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 283-84 (1977); Bloch v.

Ribar. 156 F.3d 673, 681-82 (6th Cir.1998) ("[A]n act taken in retaliation for the exercise of a

constitutionally protected right is actionable under § 1983 even if the act, when taken for a

different reason, would have been proper"); Peterson v. Shanks, 149 F. 3d 1140, 1144 (10th Cir

1998) ("Officials may not retaliate against or harass an inmate because of the inmate's exercise

of his" constitutional rights. "This principle applies even where the action taken in retaliation

would be otherwise permissible."); Brown v. Crowley, 312 F.3d 782, 791 (6th Cir.2002) ("prison

rules are not [to be] used as a backdoor means of punishing inmates for exercising their

right[s]"); Trulock v. Freeh, 275 F.3d 391,405 (4th Cir. 2001 ), Womell v. Henry, 219 F.3d

1197, 1215 (10th. Cir. 2000); DeLoach v. Bevers, 922 F.2d 618,620 (10th Cir. 1990); Matzker

v. Herr, 748 F.2d 1142, 1150 (7th Cir. 1984).



                                                  6
        Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 8 of 53



11.    Again, Plaintiff need only show that the action was taken "at least in part because of the

exercise of the protected conduct." Hill v. Lappin, 630 F. 3d 468,472 (6th Cir. 2010); Siggers-El

v. Barlow, 412 F.3d 693,699 (6th Cir. 2005). Without question, Plaintiff has already long proven

at this point that the offenders' actions constituted retaliation from a combination of the

chronological events.

12. April 12th, 2012, May 10th, 2012, October 25th, 2012 Illegal, Retalitory, RA~DOM,

Warantless, Suspicionless Searches/l;rine Tests

      No, not a "urinalysis", THREE ILLEGAL URINALYSES. PLURAL,THREE. The April

12th, 2012, and May 10th, 2012, October 25th, 2012 Illegal Urine Tests retaliatory forced urine

test, were illegal from the door. Policies and Procedures of that probation unit states all persons

"should be given a drug test on the first office visit". See attached exhibit A or see the

offenders exhibit H in their Docket 50, and also the offenders exhibit H in their Docket 70,

Plaintiffs exhibit in Doc. 56 and 58. In Plaintiffs case this was mid-2006. On page 4 of that

same exhibit it states "monthly urinalyses are conducted on all offenders if drug testing is

ordered by the Court." However it was never ordered by anyone, as Plaintiff just had the

condition to pay 235.50 of court costs. See Rules And Regulations of Probation and Parole

attached as exhibit B, and also the offenders exhibit Gin their Doc. 50, exhibit in their Docket

70, also see Plaintiffs exhibit in Doc. 56 and 58.

13.     They admit this, none of the above is in dispute, let alone a genuine dispute of material

fact. Deemed admissions 'are sufficient to support orders of summary judgment."' Kelvin

Cryosystems, Inc. v. Lightnin, 252 F. App'x 469,472 (3d Cir. 2007) (quoting Anchorage Assocs.

v. Virgin Islands Bd. ofTax Review, 922 F.2d 168, 176 n.7 (3d Cir. 1990). THIS IS ENOt;GH

ALREADY FOR BARE MINIMUM FOURTH AMENDMENT CLAIMS.



                                                 7
          Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 9 of 53



14.     It is not needed at all Plaintiff has won this claim already but in addition to this, all three

were RANDOM. See attached exhibit Cl 4-12-12, C2 5-10-12, C3 10-25-12, see also exhibits

from Plaintiff Docket 75. THEY ST ATE RANDOM RIGHT ON THEM NOT

REASONABLE St;SPICION. FORD ADMITTED IT THEN, THEY AGREE AND

THERE IS NO GENUI:SE DISPt;TE OF f'ACT. They declare they are not only RANDOM

Bt;T RANDOM AS PART OF FORD'S OFFICIAL "PRACTICE" "TO CO:SDUCT

RANDOM DRUG SCREENINGS OF ALL PROBATIONERS". See their April 11th, 2014

"Answer", Docket 50 at 4, (April 12th.2012 illegal search) also attached as exhibit C4, April

11th, 2014 "Answer", Docket 50 at 6 (May 101\ 2012 illegal search) also attached as exhibit C5,

Docket 50 at 8 (October 25th, 2012 illegal search)8. Ford himself then repeated his admissions a

document he filed called an affidavit and that he declared under federal and state perjury was

true. He multiple times that it is his "normal practice'' to conduct random urine tests/searches on

all probationers. See Docket 81, "affidavit" at no. 3 and 12, also attached as exhibit C6. Again,

deemed admissions 'are sufficient to support orders of summary judgment."' Kelvin

Cryosystems, Inc. v. Lightnin, 252 F. App'x 469,472 (3d Cir. 2007) (quoting Anchorage Assocs.

v. Virgin Islands Bd. of Tax Review, 922 F.2d 168, 176 n.7 (3d Cir. 1990). None of this was

hardly a shock as again FORD ADMITTED THEN IT WAS RA~DOM, that's why they all say

RANDOM on them. There is no dispute of fact let alone a genuine one.

15.     Like every other filing from the offenders, on summary judgment, nobody can create

purported arguments for them. Fils v. City of Aventura, 647 F.3d 1272, 1284 (11th Cir.

2011) (district courts cannot concoct arguments neither made nor advanced by the parties); M.R.

v. Board of School Com'rs of Mobile County, 2012 WL 3778283, *4 n.5 (S.D. Ala. Aug. 30,


8
  See also Answer Docket 70 at 5, 6, 13, quoting Docket 50 random admissions, referring to the same above illegal
search order

                                                        8
        Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 10 of 53



2012) ("Federal courts do not develop parties' legal arguments for them."). 16. The Fourth

Amendment to the Vnited States Constitution provides the following

protections:

The right of the people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures, shall not beviolated, and no Warrants shall issue, but upon
probable cause, supported by Oath or affirmation, andparticularly describing the place to be
searched, and the persons or things to be seized.

      See also Wilson v. Arkansas. 514     u.S. 927,931 (1995) (The Fourth Amendment "protects
'the right of people to be secure ... against unreasonable searches and seizures.'") 9 The people's

"effects" include their personal property. See United States v. Place, 462 C.S. 696, 701 (1983).

Personal property includes a person's bodily fluids, also being forced by the government to

produce bodily fluids is an unreasonable breach of privacy as there is a substantial expectation of

privacy in connection with the act of urination. In addition to that, Plaintiff himself was seized

because he was not free to leave the building unless he did produce his bodily fluids. Not only

that, but it takes 60-90 minutes to have this unlawfully intrusive compelled act to take place

because of the amount of people already on that floor in line waiting. Plaintiff himself, his liberty

was seized for that entire time.

17.     "It remains a cardinal principle that searches conducted outside the judicial process,

without prior approval by judge or magistrate, are per se unreasonable under the Fourth

Amendment-subject only to a few specifically established and well-delineated exceptions."

California v. Acevedo, 500 C.S. 565, 580 (1991 ). "Warrantless searches and seizures are

presumptively unreasonable and are therefore prohibited under the Fourth Amendment, unless an



9
 The Fourth Amendment is enforceable against the states through the fourteenth amendment. Camara v. Municipal
Court, 387 U.S. 523, 528 (1967).




                                                      9
         Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 11 of 53




exception applies." Cnited States v. Mundy, 621 F.3d 283,287 (3d Cir. 2010) (citing California

v. Acevedo, 500 U.S. 565,580 (1991)). "[T]he government bears the burden of proving that a

search was reasonable where, as here, that search was conducted absent a warrant." United States

v. Headen, 264 F. App'x 244,246 (3d Cir. 2008) (citing United States v. Johnson, 63 F.3d 242,

245 (3d Cir. 1995)). Here it is undisputed that not only was there numerous retaliatory searches,

not only were none of them were conducted with a warrant, not only were none of them

conducted with probable cause, but all were conducted without an ounce of reasonable suspicion.

18.     Likewise Plaintiff/Victim is fully protected under PA State constitution and governing law

the same way, which provies support for his Fourth Amendment claim and also his Article I,

Section 8. Pa. Const. art. I, § 8 reads:

"The people shall be secure in their persons, houses, papers and possessions from unreasonable
searches and seizures, and no warrant to search any place or to seize any person or things shall
issue without describing them as nearly as may be, nor without probable cause, supported by
oath or affirmation subscribed to by the affiant."


      "[B]oth the Fourth Amendment and Article I, Section 8 protect individuals against

unreasonable searches and seizures, and warrantless searches or seizures are presumptively

constitutionally unreasonable, subject to certain established exceptions" Commonwealth v.

Brown, 23 A.3d 544,553 (Pa. Super. 2011). See also Commonwealth v. Checkley, 558 Pa. 517,

738 A.2d 427 (Pa. 1999); Commonwealth v. Williams, 547 Pa. 577, 692 A.2d 1031 (Pa. 1997).

They believe "Article I, Section 8 of the Pennsylvania Constitution provides greater protection

against unreasonable searches and seizures than is afforded by the Fourth Amendment to the

United States Constitution". Commowealth v. Brown, 23 A.3d 544, 553 n.8 (Pa. Super. 2011);

Commonwealth v. Edmunds, 586 A.2d 887 (Pa. 1991) ("Article I, Section 8 of the

Pennsylvania Constitution... may be employed to guard individual privacy rights against



                                                 10
       Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 12 of 53




unreasonable searches and seizures more zealously than the federal government does under the

Constitution of the Cnited States by serving as an independent source of supplemental

rights."); Commonwealth v. Sell,, 470 A.2d 457,468 (Pa. 1983) ("Article I,[§ ] 8 ... , as

consistently interpreted by [Pennsylvania courts], mandates greater recognition of the need for

protection from illegal government conduct offensive to the right of privacy.) However it is clear

that the "principal" object of the Fourth Amendment is the protection of privacy Warden,

Maryland Penitentiary v. I layden, 387 U. S. 294, 3 04 ( 196 7). Either way Plaintiff is without

question fully covered by both constitutions.

19.     Also, longtime PA law indisputably establishes all of Appellant's illegal retalitory,

RA~DOYI, Warrantless, Suspicionless Searches. See Commonwealth v. Alexander. 16 A.3d

1152, 1156 (Pa.Super.2011) (en bane) ("There must be soine level of reasonable suspicion

present in order to protect a probationer's state and federal constitutional right to be free from

unreasonable searches"). See also Commonwealth v. Galendez, 27 A.3d 1042, 1048 (Pa. Super.

2011), Commonwealth v. Hunter. 963 A.2d 545 (Pa. Super. 2008); Commonwealth v. Colon. 31

A.3d 309, 314-15 (Pa. Super. 2011 ). Like his own procedures he looked at everyday, this case

law was well established by the time mid April of2012 rolled around.

20.    Actually, this was hardly new or a surprise. All the way back in 1990 it was the same.

Commonwealth v. Edwards. 400 Pa.Super. 197,583 A.2d 445 (1990) (holding warrantless

searches on parolees must at minimum be based upon reasonable suspicion of illegality). In

Commonwealth v. Pickron535 Pa. 241,634 A.2d 1093 (1993). PA again held that the Fourth

Amendment does not permit the determination to conduct a search of a probationer or parolee to

be left to the unfettered discretion of the individual officer. Rather, "some systemic procedural

safeguards must be in place" to guarantee Fourth Amendment rights." Id. at 1098. In 2003, the



                                                 11
        Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 13 of 53




same. Commonwealth v. Altadonna, 817 A.2d 1145, 1149 (Pa. Super. 2003) (holding that

supervisee is not subject to diminished expectation of privacy regarding searches of supervisee's

person; probation officer must have reasonable suspicion to seize and search probationer).

21.    In 2007 nothing was different. "We hold that reasonable suspicion is indeed required.in

such a case, that it was lacking here, and that the search conducted was therefore improper." In

the Interest of J.E., 937 A.2d 421,422 (Pa. 2007) (warrantless search of PA probationer was

illegal because there must be reasonable suspicion and it was not there). All of these cases also

reaffirm "parole" (here county probation), "is not so broad in scope as to permit total disregard

for the panoply of a parolee's [F]ourth [A]mendment rights." Commonwealth v. Edwards, 400

Pa.Super. 197, 583 A.2d 445 (1990) Commonwealth v. Berry, 265 Pa.Super. 319, 324,

401 A.2d 1230, 1232 ( 1979). As that filing labeled an order concedes that in general a personal

search of the person 42 Pa Cons. Stat. 9912 states a probation officer may only conduct a search

if there is reasonable suspicion. This was also clearly established. Yet again they reaffirmed this

long running rule oflaw in Com. v. Wilson, 67 A. 3d 736 (Pa 2013), and also ruled that not even

sentencing courts can direct that a probation officer may conduct warrantless,

suspicionless searches of a probationer. A judge can't do it legally, BECAUSE IT'S

ILLEGAL. This is PA, only PA law and statute applies, not California, not Kansas, not Florida

not Hawaii, not Canada. First the their own procedures they follow, then well established

statutes and appellate case law, proves Plaintiff's claims. Do your job. And Plaintiff does have

a Article I Section 8, of the Pennsylvania Constitution claim min complaint. See comp at 2.

22.   Like always, the Third Circuit and our law obviously holds the same thing and nothing else

in regards to the issue here in PA. United States v.Baker, 221 F.3d 438 (3d Cir. 2000), again held

that in PA a parole/probation officer must have reasonable suspicion to conduct searches and for



                                                12
         Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 14 of 53




the search to be valid, the officer's decision to conduct the search "must be based on specific

facts" that would articulate suspicion. Id at 444 10 . The reasonable suspicion standard requires a

"level of objective justification," Illinois v. Wardlow, 528 U.S. 119, 123 (2000)11. A mere

suspicion or hunch insufficient to provide reasonable suspicion. Turry, 392 U.S. at 27; Wardlow,

528 lJ.S. at 12; Commonwealth v. Tither, 671 A.2d 1156, 1158 (Pa. Super. 1996). Not a mere

hunch of or a fishing expedition to harass a victim and maybe come out of it with some type of

technical violation. In United States v. Williams, 417 F.3d 373, 376 (3d Cir. 2005), again held

Pennsylvania's "implicit requirement that any search be based on reasonable suspicion."' Id. at

n.2 (quoting Baker, 221 F.3d at 448) 12 . Baker has never been overturned is still the standard

being used, still good law. See Cnited States v. Lynch. 2012 WL 256038 (3d Cir. Jan. 30, 2012),

US v. Webster, No. 10-1245 (3d Cir 2010); Cnited States v. Yeager. 351 F. App'x 718 (3d Cir.

2009); United States v. Noble. 326 F. App'x 125 (3d Cir. 2009). See also C.S. v. Perminter,

(W.D.Pa. 2012); U.S. V. River!!, 727 F. Supp. 2d. 367 (E.D.PA 2010). Even that other one who

should have their robe revoked too knows this much. US v. Dono (E.D.Pa. March 17th, 2011)

(N. disGrace). ('The United States Court of Appeals for the Third Circuit has concluded that




10
   Baker held it was unreasonable for the parole officer to search the defendant's car trunk, even though he had
committed a parole violation -- driving without a license -- that was·· at least tangentially -- connected to the car and
law enforcementofficers may have been concerned about who owned the car.
11
   See also Ornelas v. United States, 517 U.S. 690,696 (1996) (Reasonable suspicion requires an "objective basis"
for suspecting the person [searched] of criminal activity); United States v. Sokolow, 490 US I, 7 (1989) ("[t]he
Fourth Amendment requires a "level of objective justification') (INS v. Delgado, 466 U.S. 210, 217 (1984) (
"Reasonable suspicion requires a" level of objective justification"); United States v. Cortez, 449 U.S. 411, 417-18
( 1981 ). (reasonable suspicion requires an "articulable" and objective basis for suspecting the particular person ... of
criminal activity).
12
    They mentioned a Supreme Court case in another state that agents need "reasonable suspicion that a probationer
subject to a search condition is engaged in criminal activity." United States v. Knights, 534 U.S. 112, 121 (2001 ).


                                                           13
            Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 15 of 53




    parole officers acting pursuant to Pennsylvania's warrantless search condition must have

    reasonable suspicion" citing Baked 3•

    23.       By their own admission Ford has a "practice" "to conduct random drug screenings of all

    probationers". And also specifically admit Plaintiff was randomly given the urinalyses to verify

    "Plaintiffs compliance with the Rules and Regulations of Probation and Parole". PLAINTIFF

    HAD NO SUCH CONDITION TO VERIFY AND IT WAS RANDOM. NO ISSUE OF

    FACT LET ALONE MATERIAL FACT TO STOP SUMMARY JUDGMENT. THAT'S

    IT. END OF STORY. And even ifhe marked down reasonable suspicion while performing his

    practice of random searches to verify compliance, WHICH HE DIDN'T NOR DID THEY

    ATTEMPT TO EVER ARGUE, it would still be what it is, an ill-defined fishing expedition

    based upon guesswork and conjecture, falling far short to establish reasonable suspicion of

    criminal or illegal activity. As held squarely in Baker, "Pennsylvania law does not license such

    fishing". U.S. V. Rivera, 727 F. Supp. 2d. 367, 376 (E.D.PA 2010).

    24.      See also Commonwealth v. Bishop, ~o. 722 ~DA 2013 (Pa Superior Court 2014) (in a

    case where one where the person actually had a condition to begin and with reasonable suspicion

    was actually attempted to be claimed, none was present because Bishop was searched to "check

    his compliance with probation rules and conditions"). Cf. Soldal v. Cook Cnty., 506 U.S. 61, 69
'
    13
      Sorry, Samson v. California, 126 S.Ct. 2193 (2006) does not help your agenda out not an ounce. First, "parolees
    are on the 'continuum' of state-imposed punishments ... and have fewer expectations of privacy than probationers,
    because parole is more akin to imprisonment than probation is to imprisonment ... [P]arolees enjoy even less of the
    average citizen's absolute liberty than do probationers." Id at 2198 Plaintiff was on probation at the time, not only
    that not state probation, but county. Second Samson dealt with exclusively CA law NOT PA. Third, it dealt with
    a state parolee, not a county probationer (3100 miles away). Fourth, it dealth with that CA state parolee signing a
    form that acknowledged suspicionless searches apparently to a CA statute. Fifth, it did not even remotely start to
    decide anything related to the already well established Third Ciruit, Pa Statute, Pa case law, in which most have
    been reaffirmed in the last 8 years smce Samson. Sixth, "plain terms of the parole search condition" were a crucial
    factor in their decision. Id. at 2199. In PA, again, Plaintiff signed a form acknowledging "monthly urinalyses are
    conducted on all offenders if drug testing is ordered by the Court" and it never was a condition for him. Also,
    for those who actually do have the condition, which isn't Plaintiff, 42 Pa Cons. Stat. 9912 states a probation officer
    may only conduct a search if there is reasonable suspicion.


                                                              14
         Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 16 of 53




(1992) (Fourth Amendment right against unreasonable seizure is transgressed if the purpose

search or seizure of is undertaken to "verify compliance" with a purported regulation). If this

was legal, cops could legally go around and force everybody in public to give a urine test to

determine compliance with state and federal drug laws every citizen is supposed to abide by.

25.         The government violated a subjective expectation of privacy that society recognizes as

reasonable over and over and over again. And the three indisputable illegal searches would have

been unlawful anyway 14 . THERE IS NO QUESTION OF MATERIAL FACT AS THEY

CO~CEDED IT WAS NOT EVEN A CONDITION OF PLAINTIFF'S TO BEGIN WITH

AND THEY CONCEDE THEY WERE RANDOM. Again deemed admissions 'are sufficient

to support orders of summary judgment."' Kelvin Cryosystems, Inc. v. Lightnin, 252 F. App'x

469,472 (3d Cir. 2007) (quoting Anchorage Assocs. v. Virgin Islands Bd. of Tax Review, 922

F.2d 168, 176 n. 7 (3d Cir. 1990). THREE CLEARLY ILLEGAL SEARCHES.

26. April 12th, 2012 Report Time Change

       The first April 12th, 2012, meeting with Ford, Plaintiffs report time was lawfully 2

months for 3.5 years prior, see exhibit D attached, see also Docket 56 and 58 exhibit, and it was

certainly not a case of p/o 's doing Plaintiff a favor. As can be seen, Ford wrote 4/19 on the card

establishing that he in fact he did change it from 2 months to 1 week, see exhibit E attached see

also Docket 56 and 58 exhibit, this is the only reason they did not attempt to deny this, if it

wasn't there in Plaintiffs possession, then he never said or did it. There is no dispute of fact of

the above, also that Boyd then changed it from 1 week to 1 month. As stated in Plaintiffs fourth

opposition to set aside default, hereinafter, f.o.s.d.f, there was absolutely no reason for Ford to do

that, what they call a claim about not having a residence on record (which he did have) is

14
 Trulock v. Freeh, 275 F.3d 391,405 (4th Cir. 2001) ("the timing of the search raises an inference of retaliatory
motive"); Stever v. Independent School District No 625,943 F.2d 845,852 (8th CIT 1991) (same)


                                                         15
        Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 17 of 53




implausible for several reasons as evidenced by their already bogus total fraudulent "summary

sheets" and other documents that do not even remotely allege this. Also factually Plaintiff had

never missed an appointment in 6 years, and 3 years since, neither of which is denied by them, so

that could not be more stable.

27.       In addition legally it fails as there Ford had no authorization at all to change a person's

time from 2 months to I week, let alone from I month to 1 week, let alone anything less to 1

week. See Polices and Procedures of that probation unit, (stating that the least time to report is 1

month- which Boyd then changed it to, nothing anywhere authorizes 1 week) attached exhibit A

or see the offenders exhibit II in their Docket 50, and also the offenders exhibit II in their Docket

70, Plaintiffs exhibit in Doc. 56 and 58. This is also another instance of temporal proximity also

making Plaintiffs claim, as this baseless retaliatory act occurred right after Plaintiff stuck up for

himself (and after he was given an illegal search). There is no valid dispute of fact. There is no

genuine issue as to any material fact that needs to be resolved or might affect the case under

governing law.

28 Illegal Bogus Probation Violation Arrest Warrant

      As stated, on June 7th, 2012, Plaintiff showed up and learned Ford planned to tell him late

on June 12th, 2012 about a scheduled unit evaluation 19 hours later, one that he was given

notice on May 11th, 2012, by Boyd. This same notice was given to Plaintiff that day and it states

probationer will get "one chance at a rescheduled appointment". See attached exhibit F, see

also Docket 56 and 58 exhibits. That proves Plaintiff tells Ford he needs more time and it has to

be rescheduled and Ford (no ethics Nudelman) concedes with Plaintiff, and said "you can

reschedule once, second time is a foul 15 ." The above is not in dispute. It also states that an


15
  In addition to that, the eval form states the probationer will get "one chance at a rescheduled appointment''.
The reason why no ethics Nudelman didn't deny that it states the latter was because he knows Plaintiff has it. If

                                                         16
          Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 18 of 53



employee of that unit, which Politano supervised for, before she took off to avoid justice, can

reschedule it. This is also not in dispute. Not that it was needed factually because Plaintiff did

reschedule with Ford after agreeing with him, but this proves Politano could have most certainly

rescheduled it if she wanted to- but she didn't want to, neither did Ford, even though Plaintiff

vigorously requested, both had to in black and white. As stated Plaintiff called Ford on June

12th, 2012, left a message to reschedule it for the aforementioned reasons, to give him 20 days

notice.

29.       Again, this is why Mark Maguire Jr. declared under oath in the first "answer" that the

most important thing in the case, was coincidently the only thing he didn't know, he knew

because they were given as part of the grievance that got filed in writing. Legally, it is not

sufficient for a violation, let alone an instant arrest warrant. See Policies and Procedures of

that probation unit, attached exhibit A or see the offenders exhibit 11 in their Docket 50, and also

the offenders exhibit Hin their Docket 70, Plaintiffs exhibit in Doc. 56 and 58. It reads

Absconder Status

After one missed appointment, the probation officer must send an arrest warning to the
offender. If the offender fails to report on the date given in the arrest warning letter, the
officer will issue a violation of probation warrant.

Id at 3-4.


      Cut and dry, fully illegal and bogus warrant per their own policies and procedures, absent

any fact. This also is not in dispute. This was in addition to Plaintiff having a right "at a

rescheduled appointment" and invoking that right. As we know, even though he was entitled

to actually miss one and still not get an arrest warrant, he missed zero appointments and still


Plaintiff did not, then it would be he was never allowed to reschedule. Wow, it is remarkable, he submitted all of this
completely false, doctored, immaterial, scandalous, irrelevant, defamatory, erroneous, misleading, exhibits and
purported documents, but not this actual evidence, utmost important one. Wow, what a coincidence


                                                          17
        Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 19 of 53



got a bogus arrest warrant. The indisputable failure to follow their own polices and procedure

proves pretext.

30. l_;nlawful Retaliatory VOP Hearing Scheduling And Unlawful No Notice Of It

      Again, on July 3rd, Plaintiff and Patrick Link go into the building and Plaintiff makes Link

go into the booth so he can be witness to what Ford says and does. Ford explicitly tells both of

us, that he will have a new date for the unit evaluation within 10 days, Boyd was on vacation that

week but he will reschedule it when he comes back. Ford said he will give the date both of us in

writing. Link is a witness to this. Instead, of him and Boyd rescheduling the evaluation he turned

right around and requested and received a bogus vop hearing, and it no doubt was in fact a vop

hear as evidenced by the early July of2012's docket's entry "awaiting violation of probation

hearing", Ford submitted (to the courts and the d.a. only) a "Gagnon II summary sheet", Ford

himself writing "vop" on the report card for this August 14th, 2012 hearing. See report card

attached as exhibit E, see also Docket 56 and 58 exhibit. Even though Ford and Boyd should

have just reschedule to eval down the road, they chose to set up a bogus vop. This is consistent

with a pattern/campaign of illegal retaliation and punishment that had long been running,

because if it wasn't then Politano, then Ford would have simply done their job and reschedule

the eval, not, not do it then put a bogus unlawful warrant.

31.      Likewise, by not telling Plaintiff about the hearing itself obviously is on consistent with

not rescheduling it, putting out a bogus warrant, telling Plaintiff and his attorney Boyd

reschedule it in IO days, they tum around and set up a bogus vop. Once again on August 2nd,

2012, at about 10:30 a.m., Plaintiff gets a notice from Ford of the vop for a hearing 23 hours

away, on August 3rd at 9:00 a.m. Again, he put on the postage on July 30th, 2012, see attached

as exhibit G, see also Docket 56 and 58 exhibit, and mailed it after, in an effort to time it so



                                                 18
        Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 20 of 53



Plaintiff would not get it until August 3rd, after the hearing ended or August 4th. This is not in

dispute.

32.        Again, as can be seen by the public docket see Docket 50 exhibit A and B, plus 5 million

other filings, Ford turned around and requested the hearing right after Plaintiff and Link walked

out of the building on July 3rd, 2012, at the very latest, July 5th, 2012, and it got approved very

shortly afterwards as that docket indicates. But despite knowing in early July 2012, again, Ford

waits to mail out notice until after July 30th, 2012, for an August 3rd, 2012 9 a.m. hearing. This

again speaks for itself and is consistent with everything else. Again there is no genuine issue as

to any material fact that needs to be resolved or might affect the case under governing law, the

vop heaing being requested and also the mailing of the notice after July 30th, 2012 proves

unlawful actions and intent. There is no valid dispute of fact. There is no genuine issue as to any

material fact that needs to be resolved or might affect the case under governing law.

33. No "Summary Sheet" Including "Evidence" For Three VOP Hearings

      Again, Ford maliciously requested and got the bogus vop hearing scheduled in early July of

2012, and he had to have fraudulent document in which he calls a "summary sheet" at that point.

Despite this, again, Ford never, ever, gave Plaintiff this "summary sheet" for the August 3rd,

2012 vop hearing, in which Ford try to time it so that Plaintiff had no notice of it until

afterwards. They do not dispute this as they never claimed Ford gave him "sheet" (obviously

why would he, he didn't give Plaintiff notice of the hearing itself). After it was rescheduled and

Plaintiff came in on August 7th, 2012, he demanded he get this farce of a sheet from both Ford

and Boyd, that they had for more than a month at this point, and they refuse stating Plaintiff will

get it at the hearing itself. On August 14th, 2012, Plaintiff showed up to the bogus vop and had

to plead with another one of those, to give him the fraud summary sheet, he gives it to Plaintiff,



                                                  19
        Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 21 of 53



which by clearly establishes law it is still a rights violation, he still was not given the "evidence"

which was that alleged napkin type absurd note and a purported email from Politano, that also

establishes a violation as Plaintiff was entitled to all that "evidence" "against" him. Again, Ford

came in to the courtroom later on and never offered the "sheet" to Plaintiff, not even knowing

Plaintiff has just gotten it. Also, Ford never gave him a "summary sheet" for the September 26th,

2012 hearing, they do not dispute this. Plaintiff never received it and still does not have it.

Plaintiff by law was entitled to those "summary sheets" for those hearings, and well ahead of

time.

34.      After conceding Plaintiff never got the sheet prior to the August 3rd, 2012, hearing Mark

Maguire Jr., attempts to put forth one of his preposterious claims in regards to the August 14th,

2012 hearing and the summary sheet, however it is unbelievable as mentioned. 16 Like any other

alleged "dispute" of fact in this matter, this attempt at an impossible script does not save them

from anything. Because a "blatant contradiction" renders party's version essentially

unbelievable, the court should not apply the usual standard: "[w]hen opposing parties tell two

different stories, one of which is blatantly contradicted by the record, so that no reasonable jury

could believe it, a court should not adopt that version of the facts for purposes of ruling on a

motion for summary judgment." Scott v. Harris, 550 C.S. 372,380 (2007).



16
   Ford did not on August 8th, 2012 attempt to call Plaintiff on the phone with "instructions on how to pick a copy of
the hearing "summary sheet". Why would no ethics Nudelman insanely ignore all of the above, then claim Ford
called him and the next day August 8th, 2012, to pick up the sheet. There are several extremely devoid of
common sense things. Obviously he would have already gave the "sheet" to Plaintiff in July, before the August 3rd
hearing. Past that, in his above scenario, for the August 14th, 2012 hearing, Ford would have given it in the
August 7th, 2012 meeting ifhe was to give it at all before the August 14th hearing, in which he wasn't because he
would have the sheet for the August 3rd date long before that date, so he wasn't going to give the sheet for the next
date either. Obviously, he wouldn't call the next day, after he had the sheet for more than a month, never gave
it to Plaintiff and Plaintiff was just there demanding it the day before. Plaintiffs phone was operating fine,
there was never a call. Next, obviously he would not call for Plaintiff to pick it up, he would have mailed it.
Why would he call on August 8th, to have Plaintiff pick up the sheet he had for more than a month and was
just there the day before demanding it. Again, essentially unbelievable and blatantly contradicted by the record.


                                                         20
        Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 22 of 53



                                                                                                     17
35.     In the addition to more retaliation it is more due process violations as wel1                     •   In addition to

being no valid dispute of fact, there is no genuine issue of material fact or might affect the case

under governing law.

36. Malicious Prosecution And Abuse of Process


17
   As relayed in the complaint, Although revocation of probation is not part of the criminal prosecution, it entails the
loss of liberty, revocation of probation is a serious deprivation, and due process must therefore be accorded.
Commonwealth v. Davis, 336 A.2d 616 (Pa. Super 1975). Commonwealth. v. Ferguson, 761 A. 2d 613,617 (Pa.
Super. 2000); Gagnon v. Scarpelli, 411 U.S. 778, 781-82 (1973); Morrissey v. Brewer. 408 C.S. 471, 481-82 (1972).
Due process safeguards means at minimum:
(1) written notice of the claimed violations of probation or parole; (2) disclosure to the probationer or parolee of
evidence against him; (3) opportunity to be heard in person and to present witnesses and documentary evidence; (4)
the right to confront and cross-examine adverse witnesses, unless the hearing officer specifically finds good cause
for not allowing confrontation; (5) a neutral and detached hearing body such as a traditional parole board, members
of which need not be judicial officers or lawyers; and (6) a written statement by the factfinders as to the evidence
relied on and reasons for revoking probation or parole.
Commonwealth v. AllshQ.use, 969 A.2d 1236, 1240 (Pa. Super. 2009); (citing Gagnon v. Scarpelli, 411 U.S. at 786.
      An essential component of these due process rights is that individuals be given fair warning ofacts which may
lead to revocation. United States v. Simmons, 812 F.2d 561, 565 (9th Cir.1987); United States v. Dane, 570 F. 2d
840, 843 (9th Cir 1977); US v. Gallo, 20 F. 3d 7, 11 (1st Cir. 1994) (fair warning of conduct that may result in
revocation is an integral part of due process in such situations.) Here it was mandatory since five decades ago that
written notice of each alleged violation and an adequate opportunity to prepare is required prior to hearing.
Champion v. Com. Board Probation and Parole, 399 A.2d 447 (Pa. Cmwlth. 1979). Probation/parole officer must
strictly comply with requirement that notice of alleged violations must be writing. Col!lmonwealth v. Davis, 418
A.2d 669 (Pa. Super 1980). Requirement of written notice is a simple and straight forward requirement that the
probation officer must comply. Commonwealth v Harris, 380 A.2d 471 (Pa. Super. 1977). With respect to right to
receive written notice of alleged probation violation, actual notice by the way of oral advice or existence of a prior
revocation proceeding was irrelevant. Commonwealth v. Parker, 378 A.2d 970 (Pa. Super 1977). However, here to
form a point, it was so bad Plaintiff had no idea of anything, Ford put a bogus warrant out without saying a word let
alone in writing, tried to notify Plaintiff of the hearing afterwards, all that time beforehand never even mentioned
there was one, never said anythmg about violations let alone in writing, Ford didn't even give Plaintiff the notice at
the hearing .. See also Snyder v. Com. Dept ofTransp. Bureau of Motor Vehicles, 977 A.2d 55, 57 (Pa. Cmwlth.
2009) "adequate notice for procedural due process purposes requires at a minimum that the notice contain sufficient
listing and explanation of the charges against an individual"."Due process also requires that notice of what is being
charged be made against the accused and be given in sufficient time to prepare a defense as to all the issues raised
by the state). Id. See also Commonwealth v .Honeyblue, 396 A.2d 683 (Pa. Super. 1978) (written notice given day
before at 5:45 p.m. was due process violation to presenting an adequate defense); Commonwealth v.Ballard, 378
A.2d 445 (Pa Super. 1977); Commonwealth v. Williams, 385 A.2d 979 (Pa. Super). THIS IS CLEARLY
ESTABLISHED LAW. The lower courts must apply all relevant precedents within their knowledge in deciding an
issue of qualified immunity. Elder v. Halloway, 510 C.S. 510, 516 (1994).
      Again, fundamental fairness is a key issue in a violation hearing. !]nited States v. Hamilton, 708 F.2d 1412,
1414 (9th Cir.1983). Additionally it is well established revocation is limited to violations ofthe criminal law and
specific conditions of probation or parole to even begin with. Knight_v.,_ ~om., Board of Probation a11ci J_>a_i:_ole, 510
A.2d 402 (Pa Cm with. 1986); U.S. v. Simmons, 812 F 2d 561 (9th Cir. 1987); Commonwealth v Carver, 923 A.2d
495, 498-99 (Pa. Super. 2007). No, it is a fact, we know for a fact Plaintiff had his due process violated without
proper notice of vop hearing and no summary sheets. He did not have to get his probation revoked to
establish this. What another outrageous assertion, now all of them, the whole building can refuse to notify criminal
system victims about vop hearings and refuse to give them their summary sheets of alleged violations, and if their
probation doesn't get revoked it's fine! No, that is clearly absurd.


                                                           21
       Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 23 of 53



      Again, as we can see and we know the baseless proceedings terminated in Plaintiffs favor

on September 26th, 2012, as the frivolous hearings an requests from Ford were outright

canceled and ignored- for being what they were and no other reason. See public docket, Docket

50 exhibit A and B, plus 5 million other filings. Ford found this out later on as well as Plaintiff,

although Plaintiff had immediately suspected that was the cause. This is another cut and dry

situation. Ford continued to abuse the process, requesting more baseless hearings, actions,

proceedings, for almost two years, and was repeatedly ignored.

37.    Plaintiff has met both standards for both federal and state law. Under Pennsylvania law,

there are four common law elements of malicious prosecution that a plaintiff must prove: ( 1) the

defendants initiated a criminal proceeding; (2) the criminal proceeding ended in plaintiffs favor;

(3) the proceeding was initiated without probable cause; and (4) the defendants acted maliciously

or for a purpose other than bringing plaintiff to justice. See Hilferty v. Shipman, 91 F.3d 573,

579 (3d Cir. 1996). The complaint, exhibits (and public record) clearly establishes that these four

elements are met. As we know the first bogus and illegal prosecution terminated in Plaintiffs

favor, when a judge actually cancelled it because it had not an ounce of probable cause, didn't

even contain allegations that would be an actual probation violation if true. Plaintiff was

subjected to a baseless criminal prosecution over-and over again.

38.      Moreover, an officer is liable for initiating a criminal prosecution if the officer "fails to

disclose exculpatory evidence to prosecutors, makes false or misleading reports to the

prosecutor, omits material information from the reports, or otherwise interferes with the

prosecutor's ability to exercise independent judgment in deciding whether to prosecute." Telepo




                                                  22
        Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 24 of 53



v. Palmer Twp., 40 F. Supp. 2d 596,610 (E.D. Pa. 1999.) 18 As Ford, Politano, Boyd, Austin,

and the rest did just that and are liable once again under for that.

39.          The elements of a malicious prosecution claim under section 1983 are derived from

applicable state law. See Swartz v. Insogna, 704 F. 3d 105, 111 (2d Cir. 2013). Additionally, as a

fifth element, the plaintiff suffered a deprivation of liberty consistent with the concept of seizure

as a consequence of a legal proceeding. Kossler v. Crisanti, 564 F.3d 181, 186 (3d Cir. 2009)

(en bane). Travel restrictions and court appearances "are appropriately viewed as seizures within

the meaning of the Fourth Amendment." Murphy v. Lynn, 118 F.3d938, 946 (2nd Cir.1997).

Plaintiff was compelled to make repeated and compulsory courtroom appearances, for a span of

two years, in which he did. His travel was restricted during that time, he could not leave the state.

He was also compelled to retain counsel, as mentioned Victim hired Link to deal with the bogus

warrant, then he hired an attorney, (as can be seen on the public record docket, see Docket 50

exhibit A and B, plus 5 million other filings) for all of these bogus hearings, which were seven in

total. It cost Victim a small forturie, and he wants that money back from Ford and the gang. The

complaint, together with the public record, constitute a deprivation of liberty consistent with the

concept of a seizure under the Fourth Amendment, therefore establishing the fifth element a

1983 malicious prosecution claim.




18
  As well as: Brockington v. City of Phila., 354 F.Supp.2d 563, 569 (E.D.Pa. 2005);Henderson v. City of
Philadelphia, 853 F. Supp. 2d 514, 518 (E.D.Pa. 2012); White v. Brommer, 747 F.Supp.2d 447,459
(E.D.Pa.2010); Stango v. Rodden, 2001 WL I 175131, at *4 (E.D.Pa. Aug. 21, 2001); Gallo v. City of Phila., 161
F.3d 217, 220 n. 2 ( 1998) ("Decisions have recognized that a § 1983 malicious prosecution claim can be maintained
against one who furnished false information to, or concealed information from, prosecuting authorities.");Garcia v.
Micewski, 1998 WL 547246, at *9 (E.D Pa. Aug.24, 1998); quoting Torresv.McLaughhn, 966 F.Supp. 1353, 1364
(E.D.Pa.1997), rev'd on other grounds, 163 F.3d 169 (3d Cir.1998)). See also Merkle v. Upper Dublin School Dist.,
211 F.3d 782, 794 (3d Cir. 2000) ("The action of the School District in initiating the criminal proceedings and
pressing unfounded criminal charges against Merkle can render the District liable for its ma1or role in a malicious
prosecution."



                                                        23
        Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 25 of 53



40.      For Plaintiffs 1983 abuse of process claim, the Court of Appeals has indicated that

"using legal process primarily to harass and cause direct injury to an adversary ... could

constitute a perversion of that process." General Refractories Co. v. Fireman's Fund Ins. Co., 337

F.3d 297,307 (3d Cir. 2003). For his state abuse of process, "Abuse of process" is defined as

"the use of legal process against another primarily to accomplish a purpose for which it is not

designed." Werner v. Plater-Zyberk, 799 A.2d 776, 785 (Pa.Super.2002). Plaintiff has

established it for both, as Ford, Boyd, Politano, Austin, and the gang still pressed on, kept going

with their baseless prosecution filled with malice, didn't stop, they even kept re-filing requests,

six months and a year later, long after and beyond it had been dismissed in its authorized

conclusion. It was not designed to punish people for protect speech and proper and reasonable

actions.There is no dispute of fact the proceedings spoke about in Plaintiffs complaint

terminated in his favor. There is no genuine issue of material fact that needs to be resolved or

might affect the case under governing law.

41. Arrest Warrant Warning

      Again, at the bogus August 14th, 2012 hearing which got postponed to September 26th,

2012, Ford was going to leave without giving Plaintiff a report date, proactively asked Ford

about the next appointment date, because he did not have one, Ford had insisted to not to give

Plaintiff a proper one, only this date at the August 14th, hearing 19 • In response, Ford did it again

and signed the card for Plaintiff to report to room "1103" the 9-26-12 hearing. See exhibit E

attached see also Docket 56 and 58 exhibit. This is not in dispute. It got canceled on September

19
  This was exactly why Plaintiff took issue with Ford giving him a report date at the courtroom for a bogus vop,
instead of an office visit, demanded he get an actual reporting date at Arch St- which they don't deny, see entry for
8-14 same exhibit, also Plaintiffs filings. Always being one step ahead of the game, Plaintiff knew all Ford had to
do was not show up and then claim Plaintiff wasn't there, and because it was so bogus Plaintiff knew there was a
good chance of it being canceled outright, so he saw a little room for Ford to manufacture something to help his
campaign- and that's exactly what happened, as always Plaintiff is spot on. The office visits cannot be played with
because if Ford isn't there somebody else comes in, also there is a sign in sheet as well to prove the person was
there.

                                                          24
         Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 26 of 53



26th, 2012, and no other time, that is why it states so on the docket, Docket 50 exhibit A and B,

plus 5 million other filings. This is also not in dispute. Plaintiff was in the courtroom that day at

9 a.m. which is how he found out, (it is not conceivable Plaintiff decided not to go and have a

warrant, but just a remarkable coincidence it was canceled). This is also not in dispute- coming

from their own admissions as we will learn shortly.

      Likewise what is also indisputable is that Plaintiff did report to 1103 on that day, like he was

supposed to, which is how he found out it was canceled, again coming from their own

admissions as we will learn shortly. At that point Plaintiff called Ford who did not answer.

Plaintiff left a message stating that he was there, and will be waiting for him, or to call him back.

Plaintiff waited 90 minutes, neither Ford or anyone from probation was there or ever showed up.

There is no dispute that Ford never was there, did not show up. There is no dispute Ford knew he

signed Plaintiff card as that date, there at the courtroom. Plaintiffs attorney who was in

another courtroom, text him to go home, Plaintiff left. It is not in dispute Ford never contacted

him at anytime with further instructions.

42.     Despite all of these facts, on October 10th, 2012 Plaintiff received an '"arrest warrant

warning" which Ford mailed October 2nd, 2012. It states "you have failed to report to your

probationer officer as required." Plaintiff later learned Ford put in a request for a warrant on

October 6th, 2012 but was denied. How could Plaintiff have failed to report to Ford on 9-26-12?

The answer we know of course is he couldn't. They agree, there is no dispute let alone a genuine

dispute, their own evidence and admissions prove so 20 • See exhibit IL The offenders received

that document from what they refer to as their clients on 1-7-2014, as the bottom left hand comer


20
  Again "deemed admissions ·are sufficient to support orders of summary judgment."' Kelvin Cryosystems, Inc. v.
Lightnin, 252 F. App'x 469, 472 (3d Cir. 2007) (quoting Anchorage Assocs. v. Virgin Islands Bd. of Tax
Review, 922 F.2d 168, 176 n.7 (3d Cir. 1990).


                                                       25
        Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 27 of 53



indicates. The entry for 9-26-2012, by Ford states that "p (probationer which is Plaintiff) and atty

were at court today" then speaking of the hearing, he states "this one was cancelled even

though both atty and p were present in the room this morning". Again unequivocal perjury as

they denied for two years Plaintiff went to court that morning- although as explained it is not

conceivable Plaintiff decided not to go and have a warrant, but just a remarkable coincidence it

was canceled. Also in the event title he states "spoke to I larrison and Crier in 1103". Yet they

repeatedly denied Ford spoke to the crier that morning, more perjury.

     There is no dispute of fact that Ford signed the card for Plaintiff to report to room "1103"

the 9-26-12 hearing and Plaintiff did report that morning to that exact courtroom and date, and it

got canceled, and that an retaliatory arrest warning was the issued. It asserts Ford made another

entry for 9-26-12 at 11 :00 a.m. that states meeting with client, event title office visit (ov) and

states missed. Again as we know THIS DESPITE IT WAS NEVER AN OFFICE VISIT

FOR ANYTIME THAT DAY OR WEEK FOR THAT :MATTER INCLUDUING 11 :00

AM. Then they asserted he stated on 9-28-2012, Plaintiff"did (sic) not report after court as

scheduled". AGAIN, AS WE KNOW THIS DESPITE IT WAS NEVER AN O:FFICE VISIT

FOR ANYTIME THAT DAY OR WEEK, OSLY COURTROOM 1103 OS 9-26-12. "As

scheduled"- in his sick mind that's Ford attempting to help his illegal campaign out21 .

Obviously, there is no dispute of fact there either. The exhibit proves there is no dispute of fact

that Ford signed the card for Plaintiff to report to room "1103" the 9-26-12 hearing and Plaintiff

did report that morning to that exact courtroom and date, and it got canceled, and that an




21
  Also, remarkably the fact that Plaintiff called for further instruction, left a message, and the fact Ford never even
called back do not appear. This does not alter anything here though.

                                                           26
         Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 28 of 53



retaliatory arrest warning was the issued 22 • There is no genuine issue as to any material fact that

needs to be resolved or might affect the case under governing law.


43. May 10th, 2013 Unlawful Bogus Vop Hearing Re-Request

     Again, Ford later learned why the baseless prosecution of2012 was canceled that September,

as well as why the ~ovember 20th, 2012, frivolous re-request was denied. He admitted this to

Plaintiff on April 11th, 2013, declared he was not going to request it any further. Again,

Plaintiff filed a complaint, see Docket 56 and 58 exhibit, with the higher ups FJD, at the end of

April of 2013, in which records indicate was received on May 4th, 2013, and a call was placed

on May 6th, 2013 to see what they plan on doing with it and they confirmed it was already given

to a person to investigate. Ford without question was informed of the complaint against him by

May 10th, 2013 and in response turned around and requested the bogus vop hearing again. There

is no other logical conclusion. There is no valid dispute of fact. There is no genuine issue as to

any material fact that needs to be resolved or might affect the case under governing law.

44. April 12th, 2012, May 31st, 2012, June 11th, 2012, June 14th, 2012, June 20th, 2012,

Grievances To Boyd and Austin

     In regards to the above grievances lodged with Boyd and Austin about all of the unlawful out

of control behavior about the out of control, outrageous behavior obviously, as we know,

Plaintiff can complain all he wants, he did and he will always, he will sue and whatever else. We

know that the Rules Of Probation form Plaintiff signed, on the back side states "If you have a


22
   As far as the rest of the 9-26-12 claimed entry, it is not accurate but it does not factor in to anything. Plaintiff only
spoke to the crier that day, nobody else. It is not clear why it is claimed that Plaintiff talked to "Harrison" that day,
as he did not. Perhaps Plaintiffs conversation with the crier, which did include facts about Ford, was overheard,
then relayed back to Ford by either the crier or another employee. Also Plaintiffs attorney was not in the courtroom,
but he was elsewhere in the building. Interestingly, when Plaintiff called Ford and left that message he said his
attorney was there, he meant in the building, not in the courtroom. It's funny that Ford then asserts that attorney was
in the courtroom, even though he was never there and could not been seen by anybody there. Both of these things
are mconsequential, does not alter anything here.

                                                            27
       Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 29 of 53



grievance concerning supervision of your case, you may consult the unit supervisor or the unit

supervisor's immediate supervisor". See Rules And Regualtions of Probation and Parole attached

as exhibit B, and also the offenders exhibit Gin their Doc. 50, exhibit Gin their Docket 70, also

see Plaintiffs exhibit in Doc. 56 and 58.

45.    As an example in another context, numerous binding cases long establish that inmates

who file a grievance or cannot be retaliated against in any way including being charged with

misconduct. :'v1ilhouse v. Carlson, 652 F.2d 371, 373-74 (3d Cir. 1981) (grievance is protected

activity); Gibbs v. King, 779 F.2d 1040, 1046 (5th Cir. 1986) (noting that it was clear in 1982

that "prison officials were prohibited from retaliation against inmates who complain of prison

conditions or official misconduct"); Herron v. Harrison, 203 F.3d 410,415 (6th Cir.2000) (such

protected conduct includes a prisoner's "undisputed First Amendment right to file grievances

against prison officials on his own behalf."); Jackson v. Cain, 864 F.2d 1235, 1248 (5th Cir.

1989), (prisoner's sending of a letter complaining of improper or unlawful prison conditions to a

high-ranking prison official is behavior that the First Amendment protects); Stokes v. Cywinski,

2006 WL 952385, at *5 (:'v1.D. Pa. April 12, 2006) (inmates's appeal of a misconduct sentence

was considered "filing of grievances" and, therefore, "protected conduct"); Bistrian v. Levi, 696

F. 3d 352,376 (3d Cir. 2012) (plaintiff must only prove "he suffered some adverse action' at

the hands of the prison officials"); Mitchell v. Hom, 318 F.3d 523 (3d Cir. 2003); Smith v.

Mensinger._293 F.3d 641,653 (3d Cir. 2002); Rauser v. Hom, 241 F.3d 330, 333-34 (3d Cir.

2001 Allah v. Seiverling. 229 F.3d 220, 224-25 (3d Cir.2000); Johnson v. Avery, 393 U.S. 483

(1969); Brown v. Crowley. 312 F.3d 782, 791 (6th Cir.2002) ("prison rules are not [to be] used

as a backdoor means of punishing inmates for exercising their right[s].") Babcock v.

White, 102 F.3d 267, 275-76 (7th Cir.1996); Hines v. Gomez, 108 F.3d 265, 269 (9th Cir. 1997).



                                                28
        Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 30 of 53



46.      They again openly admit directly penalizing Plaintiff for First Amendment rights of

filing grievances. See Docket 50 at 4, 5 ,6, see also Docket 50 at exhibit D, E, K. Also as they

stated in those citations, it always will be "an attempt to voice issues" with the probation

department, and never more than an attempt, and again establishes failure to supervise, control,

train, acting deliberately indifferent to the needs of Plaintiff. Boyd, Austin, also participated in

violating plaintiffs rights, directed others to violate them, all had knowledge of and acquiesced,

approved, ratified, Ford and whichever subordinates were below them 's violations. Again there

is no genuine issue as to any material fact that needs to be resolved or might affect the case under

governing law. There is no valid dispute of fact. There is no genuine issue as to any material fact

that needs to be resolved or might affect the case under governing law.

47. Malvesuto And Hoyt, Boyd, Austin

      Again, Plaintiff filed a grievance in writing with Deputy Chief Charles l loyt and Chief

Robert Malvesuto, which contained all of the above, and what is in the complaint. Obviously

given everything we know, without question both failed to supervise, discipline, control, train all

employees like Ford, Boyd, Austin, and acted with deliberate indifference to the needs of

Plaintiff. Boyd, Austin, Hoyt, and Malvestuto also participated in violating plaintiffs rights,

directed others to violate them, all had knowledge of and acquiesced, approved, ratified, Ford

and whichever subordinates were below them's violations. All four have established and

maintained a policy, practice or custom of this which directly caused Plaintiffs harm. Again

Malvesuto is a policymaker for FJD 23 • Malvesuto occupies a sufficiently high policymaking role

to create liability on the part of FJD. Also, like everything else, there is Monell claim against


23
  The Chiefs office facilitates uniform application of work rules, enhanced communication within the Department
regarding pohcy and procedure, implementation of meaningful performance standards and evaluations and issues
related to merit based evaluations, accountability and labor relations. See Complaint exhibit.


                                                      29
        Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 31 of 53



FJD for failing to, train, discipline, and control and being deliberate indifferent to the needs for

all above and below. After conceding Hoyt got the grievance, no ethics Nudelman denied on

both scripts that Malvesuto did, even though he full well knew he did. Like everything else he

can be proved wrong in black and white. It was signed for on August 3rd, 2012, at 3:04 p.m., see

attached exhibit I, see also Docket 56 and 58 exhibits. The record contains return receipt signed,

certified receipt, and the actual delivered tracking page .. There is no valid dispute of fact. There

is no genuine issue as to any material fact that needs to be resolved or might affect the case under

governing law.

48. Guilt As Evidence Of Fleeing

     We know that, whether or not it is accurate, there are numerous federal and state decisions

that hold that if someone prosecuted or about to be prosecuted in the other side of law flees or

talks about or attempts suicide then that is evidence of guilt and it can be used against them to

establish guilt. In this case, faced with overwhelming evidence of guilt, most of the offenders got

outta dodge like O.J. and tried to escape justice once they found out about the suit. Malvesuto
                                                .
left just a couple of days after he was notified he was sued, Politano took off right after Plaintiff

notified the other offenders, she was still listed on a online chart as of June 2013, but not in a

November of 2013, Boyd waited until right after they were served to take off, he was still right
                                                                                                       24
there just days prior, was a supervisor for more than 10 years. See Docket 18, exhibit                      .   There is

no valid dispute of fact. There is no genuine issue as to any material fact that needs to be

resolved or might affect the case under governing law.

49. Plaintiff's Motion Should Get Granted Under Rule 56 (h)



24
  Ford is an out of control sociopath who doesn't understand the gravity of his offenses, so it wasn't a shock when
he didn't take off.


                                                         30
       Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 32 of 53



    As we know, they and Nudelman and Boyle, have submitted an affidavit that swears under

the penalty of perjury the declarations made are true. As we know, they are not true, and it is

straight up criminal perjury and they should be charged with crimes. Obvious bad faith and

obviously an attempt to delay this case from judgment on merits, just like they refused to

cooperate in discovery for years.

Rule 56 h states:

h) AFFIDAVIT OR DECLARATION SUBMITTED[;\. BAD FAITH. If satisfied that an affidavit or

declaration under this rule is submitted in bad faith or solely for delay, the court - after notice

and a reasonable time to respond · - may order the submitting party to pay the other party the

reasonable expenses, including attorney's fees, it incurred as a result. An offending party or

attorney may also be held in contempt or subjected to other appropriate sanctions

    Because of this outright federal criminal perjury Plaintiff wants his motion granted and

theirs denied, in the alterative everything in the perjured affidavit struck, or they be held in

contempt, or Plaintiff being reimbursed costs for them dragging out litigation and violation

federal law- the criminal side now.

                                    CONCLUSION

   Plaintiffs motion default judgment gets granted, if the oppression continues then motion full

or partial judgment on the pleadings should be granted., if the oppression continues on both of

those motions, then this renewed motion for full or partial summary judgment is to be granted

for all of the above reasons including there is insufficient evidence for a reasonable jury to render




                                                  31
         Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 33 of 53



a verdict in favor of the offenders, there is no genuine issue of material fact, Plaintiff is entitled

to judgment as a matter of law, Rule 56 (h), and summary judgment must be granted 25.




                                                                                      J.C. Plaintiff
                                                                                      Box 934
                                                                                      Philadelphia, PA 19105



     Dated: April 10th, 2019




25
   Again, "By its very terms, this standard provides that the mere existence of some alleged factual dispute between
the parties will not defeat an otherwise properly supported motion for summary judgment; the requirement 1s that
there be no genuine issue of material fact." Anderson. 477 U.S at 247-48.


                                                         32
      Case
      Case 2:13-cv-04066-PBT
           2:13-cv-04066-PBT Document
                             Document 194
                                      163 Filed 04/16/19 Page
                                          Filed 09/22/17 Page 34
                                                              34 of
                                                                 of 53
                                                                    53                                 A
                                                                                                           •
          Drug Testing - All offendcts should be given a drug test on the first office visit Review
          adherence to medication if prescribed.

          Other- Discuss ttestment compliance and any other issues of concern to the offender.

 Content of Out of Office Visit

 During the home or field visit, the officer should meet with the offender, wnily and/ or
 professional staff and discuss any concems about the offender.

 Refer to the Home Visit Policy for further information.


Content of Phone Contact

Offenders in MH should not report by phone unless there are extenuating circumstances. All
communication with the offender via phone should be documented in Monitor.

Missed Contacts

Within 24 hours of one missed appointment, the officer will send an arrest waming letter to all
known addresses of record, directing the offender to report within one week of the missed
appointment. If the offender fails to appear for the rescheduled appointment, a wa.mnt must be
issued.

Arrest Screening-Other Jurisdictions

The officer will check Jl\TET monthly for each assigned offender.

The officer will check daily for mcsts. If the officer is absent the supervisor will ass.ign another
officer to perform this check.

VIOLATIONS
FJDMHC Offenders
If there is an issue of noncom1;>liance with F]DtllJ offenders, the •           • Court and
PFACT work together to tty to get the offender back into compliance. The goal here is to
promote compliance, treatment participation and service appropriation with reduction in
recidivism and re-incarceration. Every Monday, APPD staff communica.tes with PFACT
workers regarding compliance of all offenders. APPD along with the judge make the final
determination of actions taken. in response to noncomphance.


Absconder Status

After one missed 11ppointm.ent, the probation officer must send an arrest warning to the offender.
                                                                                                     A
     Case
     Case 2:13-cv-04066-PBT
          2:13-cv-04066-PBT Document 194
                                     163 Filed 09/22/17
                                               04/16/19 Page
                                                        Page 35
                                                             35 of 53
                                                                   53

                                                                                                            •
If the offender fails to report on the date given in the arrest watning letter, the officer will issue a
V1olation of probation warrant The officet must verify that the offender is not in custody pnor to
issuing the warrant.




New Arrests

For misdemeanor arrests of     FJD-    offenders, the FJDa,judge conducts a status hearing
to determine the course of action. Refer to the Response to New Attests Polic.x for all other
circumstances.

Technical Violations

        Drug Tests
 Monthly urinalyses are conducted on all offenders if drug testing is ordered by the Court. If the
 offender tests positive, they must be tested on each office visit with mandated treatment until
negative testing results. If the drug test is positive for PCP, a warra.at is issued immediately. The
offender is referred to tteattnent on the first result positive for cocaine or opiates. If the offender
tests positive a second time for cocaine or opiates, reporting is increased and treatment participauon
must be verified by the probation officer and upon confirmation, a VOP will be set up. If offender
is not in tteatment on the second positive, a wurant is issued. If there is a third positive prior to the
VOP date, a warrant will be issued regardless of treatment status. A wammt will be issued after 2IlY
subsequent positive i:esults for these substances, i:egudless of the offender's tteatment status. If the
offender tests positive for tnarijuana, they will be i:eferrcd to treatment, however continued use will
result in a VOP
                                                                                                  ~'!"r
                                                                             l~~t
        ~    .   ,   \   ,.   /. ,. '   'U1'   J\   "'f"~   '   •   ~c   6   "">fl._.J•l. ..

             Case 2:13-cv-04066-PBT
        ·:_ :~a¥e 2:13:-~~~o,1!i66-~~1 Document 194 Filed 04/16/19 Page 36 of 53
 .-.... -. , ·                                 :t"·;'.rtt(~,.                    ~ r.     ., ~~   ">-.;,•:




·3,

4,




                                                                                                             .   _,,
                                                                                                                       1i.
       Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 37 of 53


9,




     ~:' :~:JW.l~•:ttJ;frJt~~~~l~}:0}
                 ..f   ••   /:Pf<.
                                    Case 2:13-cv-04066-PBT
                               PHAMAft!oH~-JNep66-PBT                                                                                    Document
                                                                                                                                          Document194
                                                                                                                                                   163 Filed
                                                                                                                                                        Filed 04/16/19
                                                                                                                                                              09/?.2/17 Page
                                                                                                                                                                        Page 38
                                                                                                                                                                             38 of
                                                                                                                                                                                of 53
                                                                                                                                                                                   53

      fu                       10151 Barnes Canyon Road, San Diego, CA 92121
                                     TOLL-FREE: 1-877-635-5840
                                                                                                                    60006.l 7848
                                                                                                                                                                                                                                                                                                                    -,
                                                                                                SPECIMEN ID NO                                                                                                                                   LAB ACCESSION NO

                                TO BE COMPLETED BY COLLECTOR OR EMPLOYER REPRESENTATIVE
                                                                                                                                                                  ---------~~-----~                                                                                                                          -
     . .A. E:m~~Y~~       ~a':e. :_d"d~ss and I.D. No
           " . - .• ,.,_, ..,Cl-=! DLtr.d
     I J '":)     J
                      1        StrGe~
                               1 ,.L\_r~f"1
     I            :J-~(.£!dt:;ptiI =:, F .:i\ 10,10~
                  ?i-: ?-i::-183-',24'/J i-ax
                                                                                I
                                                                                    21JJ--883-·1~Q3
                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                       -   ...   -...·--~.. -   ___ -
                                                                                                                                                                                                                                                                                                                    ..
      C
        0
                      ~f.j'}~f~tX~~~!l~!f.ANt Pf~:                          A • I l • Donon~ml!l: C -~ -H~                               :.:~a(\ .;("f"!t~r 2JS ;:Jc:}f,Q( ·;.(                                                         ,-:-s~:::
      D Reason for Test                                   OPre-Emplo~entFAarioo'm-·Eh=feasonal5re"SuspiciorvCause-frPosfAcclaerif-EtPerfocflc -EJc,Th~---· -·--=--~-=--
                                                                                                                                                                                                                                                                                                                                     I
                                                                                Fif:~: Jt-~tsr:~2.        C ~$tf'H!:(
                                                                                   ·14Ci 'i .4J":t· srre~:
                                                                                                                                                                                                       t
     jF Donor Identification V~nfied By: Pi'lH"!1~~1 ;,~, 'l6i~ployer Representative
                               TO BE COMPLETED BY COLLECTOR
           Read specimen temperatur~"thin 4 minutes. Is temperature
           between 90° and 100°F?   Yes D No. enter remarl<s
                                     D Split C None Provided                           DObserved
                                                                                                                                                              I Spetc(sime'n Collection:
                                                                                                                                                                          Single
                                                                                                                                                                                                                                                                                           I
-----------+----------------~---,---------.......(E_nter_R_emar1:5_ccBel:.c.aw..cJ'---'---'-(En_ter_R_om-'-arks-Below
                                                                                                               _ _.)_-l

 REMARKS.  /                   /
                               TO BE COMPLETED BY COLLECTOR AND DONOR - Collector affixes bottle seal(s) to bottle(s) Collector dates seal(s). Donor intials seal(s)
                               TO BE COMPLETED BY COLLECTOR AND DONOR

''
:

i
                                                                               - 'i-\__
!                                                                                   '
;                                                                                       \J
;
                                                I             ••      •   '
                                               ·1         l .... • \,:;                                                                                                                                                                           ,l'..J703
                                                                                                                                                                                                                                             tt      : .:.:_.:r.li . .:       ~~"'"~

             .,
             f
                           ,.: r
                 - ·,. -,_,,-..
                                      r.. .)' {C..:.
                                      J             .._
                                      ,.,Q-N-~~~~~~~~-~
                                                                            . i:··l t C:\
                                                                     1,\ .. )..         -             •                         ·"
                                                                                                                                                                 ~::~,:.,n,.,;::- ~   .l
                                                                                                                                                       ..~ ~ . - - - .._.. __________ ___.
                                                                                                                                                                            ...     ,__   1
                                                                                                                                                                                                   ...-=
                                                                                                                                                                                              .. J,,
                                                                                                                                                                                                                          ,
                                                                                                                                                                                                           ~-nJJ~r..-ft;\.,...,,..f
                                                                                                                                                                                                           .._..,..J ,;:;;- .....-"LUl\,.    -
                                                                                                                                                                                                                                                    ij:1,~1;111.,,.1
                                                                                                                                                                                                                                                            ~!·11 i;
                                                                                                                                                                                                                                                          t!~i.~;J.~a~
                                                                                                                                                                                                                                                    :: • :;,1             I

                                                                                                                                                                                                                                                  f' '   •• I.!   t       J.

                           ·::;(' PHQ;•J;::#_, ""'.)                                 \~-~·~\-..-                 ::::c, CJ!JE.-·-·---··--··-----------                                                                                            \\Jl~78                                                  j{J75
     - -              .-                                                                                                    -
                                                                                                                             ··- - · - ·
                                                                                                                                     -
     I authorize the collection of this specimen for the purpose of a drug screen. I acknowledge that the specimen c:ontainer(s) was/were"~
                                                                                                                                             -
                                                                                                                                                         tamper-proof seal(s) In my
                                                                                                                                                                                                                                                   \~_t,,-r·ri
                                                                                                                                                                                                                                                    ~ : . . : i .....         -=---
                                                                                                                                                                                                                                                                              with
                                                                                                                                                                                                                                                                                    . --·.....:.;
                                                                                                                                                                                                                                                                                            , , ,... .. -.,...
                                                                                                                                                                                                                                                                                                 _r. .__;,_;..;u=..__

     presence; and that the information provided on thlS form and on the label{s) affixed to the spec1men c:ontainer(s) is correct. I authooze 1he laboratory to release the results of
     the test to the company identified on this f01TT1 or its designated agents / / }                                                          ,,.._   ~ 1      \ ,,       '\                                                                                                            "".::k: ,/
      -                    1    1                                             ..~ -                                                  () /                                   ~                                                   , / r t b f j/ - i                                ~!,.~LL-· :
             ·) ,                \        ·i , ...:\                          ...J    it:~S      "?   b                                      ..                              0JJ .. ....,<                                         c        JJ6                                  ~~~-1
_ _....:(c...PR_I_N!l_ DONOR'S                                     N1M~ {LASy. PIRSJ:, MID)                                              '                                 SBNAju~~ 01;.,f>PNOR _ ~                                                                              MONTH               DAY        YEAR
                  HAIN OF cus:rbDY • INJ°IATED!ev .eOLLECTOR AND COMPLETED BY LAB                       T i(y ;       /
      I certify that the specinfon given t me by/ the donor identified on this form was collecte<J; IBQfJ/r, si,'aled nd released to the Delivery Service noted, in
      accorr:;ance with app/ica,ble re,Qwrem~ots.
                                                          I                    :
                                                                                            i \
                                                                                            :     ·,
                                                                                                                  {1
                                                                                                                     t•
                                                                                                                                 .
                                                                                                                                         '
                                                                                                                                                  \   JAM                   /
                                                                                                                                                                                I
                                                                                                                                                                                          ('
                                                                                                                                                                                              /·
                                                                                                                                                                                                               /
                                                                                                                                                                                                                   I l /
                                                                                                                                                                                                                            ,t,""\,                                                              l;/1-.         I
          L.>..-------<--~ / '                                                          ,' -              ··--          •            -                 PM         _         ~              _                            /                   _                                                       _I(.,       _ ·
                                                    SlgnallJre o f ~                                             T,me of Collection                         ...             ~Rl~s'Name (Firs~'MI.J::astl                                                                                             (Mo/DayNr)          '   ' ...
---------""'~~
     RECEIVED AT LAB:                                                                                                                                                    Primary Specimen                                         SPECIMEN BOTTLE(S) RELEASED TO                                                    ---i
         X                                                                                                                                                        ...    Bottle Seal Intact                                                                                                                             I
                                                                      Signature ar Accessioner
                                                                                                                        j_                             /                0 Yes                                                                                                 UPS
- - - - - ~ N T ) ~---;;:;-am<; (,1rs-~..,M=1.-La-st.,..J- - - - - - {MoJD~tv_,.,__ _ _..._.__LJ_N_o._E_n_te_r_Re_ma_rk_B_e_low___.__ _ _ _~ - - - - - - ~ - - - - - - '




                                                                                                                                                      COPY 3- BLUE
                                                          Case 2:13-cv-04066-PBT
                                                                 · 3tN~966-PBf'Document
                                                                                 Document 194
                                                                                          163 Filed
                                                                                              Filed 04/16/19
                                                                                                    09/22/17 Page
                                                                                                             Page 39
                                                                                                                  39 of
                                                                                                                     of 53
                                                                                                                        53                                                                                                       C 'A
                                                                                         ,CA92121                                                                    '·
                                                                                   ,~5840                                    ,../,..
                         I                               \ ..
                                                                                     ,         SPECtAEN I) NO.               t1U OO61 7 90                            8                           LAIi ACCc.SSION NO

                      /To BE coMP                                        'COLLECTOR OR EMPLOYER REPRESENTATIVE
        A. Employer Name, Add                                   , and 1.0. No.
               Ft<!:it Judicial ~ d
               1ti01 Arch Stnaet
               ?hiladeld'.ia PA 19102
               Ph 215-6si.:12ao Fa,r· 215-68l-1293


                                                                                                                                                                                                                              er~~~~~
       D Reason for Test


                                             First ..AJdu::tal Oistnct                                                                                                                                                        2·15-683-1240
                                             1401 Arch str~
                                             Phit~a, PA 1g_102                                                                                                                                                                215-68&..1293.
        F. Donor Identification Verified By:      U Photo W.
                   .:,· . 'tcfee COMPLETED BY COLLECTOR
                                                                    LJ Employer                                                                      Representative
                                                                                                                                                                                                                                            r--
             R-ad specimen temperatur                                    'thin 4 minutes. Is temperature                                                                  n Collection:
          between 9()0 and 100°F?                                    Yes        D No, enter remarks                                                                                D Split     C(Entar
                                                                                                                                                                                                 None Provided
                                                                                                                                                                                                       ffemarl<s Below)
                                                                                                                                                                                                                              D(Enler
                                                                                                                                                                                                                                Observe<!_~
                                                                                                                                                                                                                                      Rem · lilelOWJ


             REMARKS:
                          TO BE COMPLETED BY COLLECTOR AND ,DONOR - Collector affixes bottle seal(s) to bottle(s). Collector dates seal(s). Donor intials seal(s)
                          TO BE COMPLETED BY COLLECTOR AND ~ONOR
                                                                                                                             ~




                   PO COMPLETES:                                                                                                                                                                            Select Panel:
                                                                ~
"'
.,_
      ·, l
             ~-,      \;NIT·~


                     DATE               ..i=- /f?j
                                                            ~ ...!.J::!_
                                                                             1,
                                                                               1'\. -~

                                                                                  L
                                                                                                                 _

                                                                                                              <enter as oolledion d ~
                                                                                                                                          <enter as lor-..aticn>                                        lltlll                        1111111
                                                                                                                                                                                                                                        3704
                                                                                                                                                                                                                               I ] 6 Panel Oral i:: kM
              I      PO NAM                                          N.             F~ e_.f
                                                                                                                                                                                                                                        IIHI



I•. RECISl'yED AT LAB:                                                                                                                                              Primary Specimen          SPECIMEN BOTTLE(S) R E L E A S ~
      •· ')(                                                                                                                                                        Bottle Seal Intact
      ~- . . . . -;--......._------=--,....,..------------·                                                                                                                                                          UPS                               I
      ti,;_                   "             :                       Signalure of Accessloner ,                                     /             /                 [J Yes
          ~--,7
      L4-.P_       - :=:_":::.,-;;;,~,1-;:-:::::,,,._;,-,-
              - ';'~-f.                                ..,.,,..~..,.,N--,=
                                                                        ll:l!st.-M..,..,..,.,1.ast-,i,....,,....·- - -             1'--
                                                                                                                                  Mof0_,.>----,-av~i
                                                                                                                         - - - - '1                ..... \ - - •   ~ No, Enter Remark Below
         ,    ...~ ; .. ~ "       ...   -         ·11,             ...   ~   .;.....,~--:~~


                                                                                                                                                                                                                          I




                                                                                                                                              COPY 3 - BLUE
                     Case 2:13-cv-04066-PBT Document
                 PHAMA~~-~966-PBT            Document194
                   10151 l!llmM Canyon Road, San
                                                      163 Filed
                                                           Filed 04/16/19
                                                                 09/22/17 Page
                                                                          Page 40
                                                                               40 of
                                                                                  of 53
                                                                                     53
                                                                     IJiaOO, CA 112121                                                                                                                                      Cs
                         TOLL-FREE: 1-877-635-5840
                                                                                   SPECIMEN to NO.      6. nu·, 10 f1 p -, ~ ~ ~ 6
                                                                                                                      '"' "" ""' .,J V          ,.,                             I.AS ACCESSION NO.

    STEP 1: TO ISE COMPLETED ISY COLLECTOR Oft EMPLOYER/AGENCY REPRESENTATIVE
    A. Employer Name, Address and 1.0. No .
       .....'.~ .:: . -_ :.i,:, ;;: ~1stnt!
           1
                                  :h .Jtn:: c-t
          />. ;>:, 3~~::.::L~:; ~, G! :;;}~~;
            ~ ~,   j   • ·,   ·




                                                                                                                                                           Collector Phone No. _,(.______            ).___.t._"'_'_:,-_t._·:::_'~----~_::?,_.:._·•• _ _
                                                                                                                                                                                                                   1


                                                                                                                                                                                                               2                   1
                                                                                                                                                           CoUector Fax No. _(...___ ___._)_ __:_::_-t;_'·f_.'_._ _~_·&,_s_._


                                                                                                                                                        D. Donor ID        Verified By:       D Photo I.D. DEmployer Rep
E Reason for Test:                          D Pre-Employment ~ Random DReasonable Susoiclon/Cause OPost Accident                                                             0 Periodic DOther
STEP 2: TO BE COMPLETED BY COLLECTOR
    Read specimen temperatur,eAthin 4 minutes. Is temperature                                                                   I   S~en Collection:
    between 90° and 100°F? ,[I Yes
                             '
                                      No, enter remarks
                                              •   JI<      .
                                                                      D                                                                     Q'Single
                                                                                                                                           Ir
                                                                                                                                                          OSplit           0 (Enler
                                                                                                                                                                              None Provided
                                                                                                                                                                                    R...- Below)          ID       Observed
                                                                                                                                                                                                                   (Erlllr-hlow)

     REMARKS:
                                   I ..           r'                               I
STEP 3: TO                    BE COMPLETED BY COLLECTOR AND DONOR • Collector affixes bottle seal(s) Co bottle(s). Collector dates seal(s). Donor inlials seal(s).
STEP 4: TO BE COMPLETED BY COLLECTOR AND DONOR




                                        t'O
                                        .              z~, - ,.I . ·,
                                                         ...              ~




I authorize t1Je collection of this specimen for the purpose of a drug screen. I acknowledge that lhe specimen contalner(s) was/wenl sealed with tamper-proof seal(s) in my
~ ; ap<i lhat the lrlormatlon provided on thiS form and on lhe label(s) affixed to the pdrnen container{s) is c:omict. I audlorlze lhe laboralofy t.o release the results of
~ _test to 1he company identified on lhiS fonn or its designated agents.          \      J ,
    .      I

i---+--""-o~--..,..._.;........~------..._---- ./
                                                                                     ', ,/\                                  'y! .--.. _
                                                                                                                                  S(GNATURE OF DONOR
                                                                                                                                                                  .         I                      _j_j_
                                                                                                                                       DAY YEAR                                 INITIAL            MONTH
             .         HAIN OF              c.di ':roov:iNrriATE1f y.                          LECT
                                                                                                          -------".---------------------------'
                                                                                                          R AND C MPL y LAB T RY
    I certify that ~~men given to me by the donqr Identified on this form was colect«J. labeled, sealed, and released to the Delivery Service noted, in
    accordance wwvaPP,llcp_ble requirements.                       '.
     X
                       ( /t / ./
                '• I • / ' /                                __ _.r
                                                                             ,f
                                                                       _L. ,/.__ _} PM
                                                                                           j
                                                                                           AM        .,,:-Z.,     i""Z
                                                                                                  SPECIMEN BOTILE{S) RELEASED TO:
                  :r:,..· I I ~ of Collector _..,-,;;;..>'"
                         /, ··~-----
                       (, !.,/·· "'---.. -.. . - . . ~--.... __
                                                                      -nm,, cf 'eciieciion    ...
                                                                                                           I- I-
                              (PRINT) Collecto(1 -             (First, Ml. Last)                           (Mo/Day/Yr.)              ...
I
RECEIVED AT LAB:
                                                                                                                                     ...
                                                           S1gna1Ur11 of AcceMlontor
                                                                                                           /           j                   O Yes
     ----=(l'R,...l""'NT),,,....,.Acceloloner'--...,.,...,.N,......,.---:(Fi=-m,--M,,...I,.,..La....,st,-)- - - - --~=:-c.lY"'r~.- - ...   D No, Enflll' Remark To Right

\

      \
                                                                                                                    COPY 3 - BLUE
                                                                                                                                                                                                                                                          I
     Case
      Case2:13-cv-04066-PBT
           2:13-cv-04066-PBT Document
                              Document194
                                       163 Filed
                                            Filed04/16/19
                                                  09/22/17 Page
                                                            Page41
                                                                 41of
                                                                    of53
                                                                       53
                                                                                                                  c~


..._                      I   t                                  7        , •          1 a I) L QJ

•3 I •                I   j                a
                                                                      •                (?         I   .I.

 -                                I3           [j           l.                     :.at
                                                                                                      •
                                                                                        ;:su
-&
]£       2777ljl                               EI                               .. 1

                                                                      s;                     LI       IL



                                       ;                9 €D Q                                        a    1•4   cc

             ag                                         [        riiil!lliR a                  §J 1              3
                                  \                                                    22




        Further, Plaintiff was given a urinalysis drug screening for controlled substances, in

accordance with t h ~ U n i t policy concerning drug screenings and in order to ·

evaluate PlaintifPs compliance with the Rules of Probation and Parole, which prohibited

Plaintiff from using controlled substances. Mr. Ford's practice• to conduct random drug

screening of all probationers whom he supervised; he typically requested that probationers take a

drug test at several visits in a row, followed by a gap of several months before talcing another

test. Plaintiff's April 12, 2012 drug screening was negative for controlled substances.



W                 R               Lil.ldl                                         tiiii1111w1
,.. d         I 1-J                        I        7       D
                                                                 C

                                                                     -'                ILB     lllf ;

                                                        4
,   11111--...Case
               ~-~~~~~~~!llll!III'..-----:-:--~"""'."""'."':"":':-:-'.-:-="-=----=--=-:-=-:=---------.....
               Case2:13-cv-04066-PBT     Document 194
                    2:13-cv-04066-PBT"tlo'cument    163 Filed
                                                         Filed04/16/19
                                                               09/22/17 Page
                                                                          Page 42
                                                                               42 of
                                                                                   of53
                                                                                      53
                                                                                                             C)



           II     3.                               L
                                                       ...!
                                                            Ii
                                                                      SQ 2
                                                                 • a~L •
                                                                       ~ -~ •
                                                                                   ti.              ·-:u,




                  16. Admitted in part & C         7    J&f It is admitted only that Plaintiffs April 2012 drug

           screening was negative rior controned substances.-a•lliiil                    •*
                                                                  & •1.C.- s rn.......................
                                                                                      ca taa         ,...


          next met with Mr. Ford on or about May 15, 2012'":9

          1£         ,.    (               &   I       a
           -- -      --        .   -   -                '    •    I Lt    •t)· 11 a 1 I ;         d Ia 1:J
                                                                                            Moreover, Plaintiff

          was again given a urinalysis drug screening for controlled substances in order to evaluate

          Plaintiffs compliance with the Rules of Probation and Parole. Mr. Ford's general practice 9S

          to conduct random drug screening of all probationers whom he supervised; he typically

          requested that probationers take a drug test at several visits in a row, followed by a gap of several

          months before taking another test.




                                                                  6
                      .'
           Case 2:13-cv-04066-PBT
                   ·'· -cv-04066-PBT Document
                                     Document 194
                                              163 Filed
                                                  Filed 04/16/19
                                                        09/22/17 Page 43 of
                                                                 Page -'4j of 53
                                                                              53
                                                                                 '-j J   •   'v{.   •        ,

                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ~c                                                              Civil Action No. 13~4066

                                Plaintiff,

           v.

 NICHOLAS JAMES FORD, et aL,

                                Defendants.


                                               IN SUPPORT
                  AFFIDAVIT OF NICHOLAS JAMES~FORD
                  OF DEFENDANTS' RESPONSE TO J         'S
                 MOTION FOR FULL OR PARTIALS    Y JUDGMENT

          I, Nicholas James Ford, hereby declare as follows:

        1.      I am an employee of the Adult Probation and Parole Department of the First
Judicial District of Pennsylvania.

       2.     I served as J . C. .' s probation officer in the ~ 9            3 5 of the
Adult Probation and Parole Department of the First Judicial District of Pennsylvania from April
12, 2012 through-.....it'

       3.      My typical practice in supervising probationers •s to direct them to undergo a
drug screening at several visits in a row, followed by a gap of several months before being
required to another test.

          4.                                         7     6             73 ¢                   C
  a   J

                     *· :           'fG. :, li IIP211&
          5.
4      2        :!                               1




•     2
          6,
                ,:!!IR a,   I .I'
                .,.... s:Jlii;
                                                               m          L&i                 ) fa!

        7.                                                     ]£ I    II 1 11                      !k   t
services.
                          .
                  :=
                                             .
        8.


                                                 1
             Case 2:13-cv-04066-PBT
                    ~13-cv-04066-PBT Document
                                     Document 194
                                              163 Filed
                                                  Filed 04/16/19 Page 44 of
                                                        09/22/17 lf@ge944 of 53
                                                                             533                    ,   ...


       9.


       10.          % II W 2 I        Jal!III        I !12 I               ] [ Jtb   &   t
1\           FIJ. F CL
       11.      I next met with Mr. c-.on May 15. 2012.

       12.    At that time, in accordance with normal practice, I required Mr.   ~ to take   a
second urinalysis drug screening for controlled substances.

       13.


:!5




                                                                                                 ....


                                               2
Case 2:13-cv-04066-PBT Document
                       Document 163
                                194 Filed
                                    Filed 09/22/17
                                          04/16/19 Page
                                                   Page 416)oJBJI
                                                         45 of 53               P. 5
                                                                                       ct


   I declare under penalty of perjury that the foregoing is true and correct.

   Executed on September 19, 2014.



                                                  tf-1"'~Nicholas James Ford




                                           4
Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 46 of 53




                                            (Seenby)                   +-t>
                         REPORTED           P.O. Int.




                                                                   )
                   Case
                    Case2:13-cv-04066-PBT
                         2:13-cv-04066-PBT Document
                                            Document194
                                                     163 Filed
                                                          Filed04/16/19
                                                                09/22/17 Page
                                                                         Page 47
                                                                              47 of
                                                                                  of53
                                                                                     53                       [
                                                                       I
                  NEXT APPOINTMENT                                     1   (Seenby)
                   DATE             TIME          REPORTED                 P.O. I t.

                                                   '-1,( [,Gt



                                                                                           .,,,,.. ....   -
                                   3v
                                                                       I ..




I
    ,/
         /
             -~-                 -----+-------t----- ' ,
                                                                                       '                  '



                                                                                                    .I'




                                                                   i



             -,
                                                                   t          >


             01-707 (Rev. 5/04}(Reverse)

                                                                                       -
             Case
              Case2:13-cv-04066-PBT
                   2:13-cv-04066-PBT Document
                                      Document194
                                               163 Filed
                                                    Filed 04/16/19
                                                           09/22/17 Page
                                                                    Page 48
                                                                         48 of
                                                                            of 53
                                                                               53                        ~




    l
    '
'
i



iI      CC: Jules deCruz, M.S.

'       SUBJECT: Collura, Jason PP#._.


        I have scheduled the above PrP for a . . . - - evaluation on
        Wednesday, June 13, 2012 @ 12:00pm in CJC room B-05. i have not
        contacted the PIP about this a     intment. You will need to do that. ito.u~wiia
        ~U.$-
        ~;t,_
                 · ~.:.C:·-:.f.!!!.,,~ t ~
                ~·, 't.i~-~,R.~~;·
                                              °"~ J!>:t.c·. ,j=U;1;~~-:~_p"
                                                            ¥--.-J. a,.!,l... ~~'($
                                                      :~..,~_J,11
                                                                                     .. Ple·ase·h·~
                                                                                    _ .
                                                                                                    ,-e·
                                                                                                  t a. k .




        with you a copy of the e0urtorder(s) and a copy of PSI's and/or. . .evals,
        if available. You will need to ask for Jules DeCruz when OU ai;gve for the
        appointment. tff~~Ji.                  -· ·:~\t ·                 · ..    ,,
        because there tends to be a high »umber of people in the small waiting area
        from the MA: hours. If yMY'cpn not make it to CJC with the PIP by
        12:15pm, please call me immediately (3-1362). Because of the volume of
        walk-in appointments at the C:MHC, Jules will need to reschedule the
        evaluation. Toe PIP will get only one chance at a rescheduled appointment.
        If you have any questions, please feel frte to give me a call.

        Steffen Boyd, Supervisor, !v1HU

        3-1362                                                                                               ,,




                                                                                                                  ·-··
                                   Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 49 of 53
                                   Case 2:13-cv-04066-PBT Document 163 Filed 09/22/17 Page 49 of 53
                                                                                                                                                                                                             Q




p!O N. foi'd.     /T\tf\J
1401 ARCH STREET 4,t,... floo C"
                                                                                                                                ~'!>-   '< (_".,,   ~   ) \ "'.-i••
PljlLADELPHIA. PA 19102
 Pt'ohe~:h() n
ADDRESS CORRECTION REQUESTED                                                                                      ~




                                                                                                                                                                      (~.... l''    •?'·.:. I!' ,,-.,,, t~
                                                                                                                                                                      ,.J   tt.,.it4 ., , ()} ~? -~
                                                                                                                  "l:   ~   d             t' ,




                                        :J:5o~ d,/{uce-.
                                        po. g,~ q3tJ
                                       (1.J. . )e/ph,e.. Pfl {°J/D5"'

                                      i gt Ci5:±:i:iS34        \1111l11i11111 \Ill, 111 l1 l11l 111 \II 1111 ll11\11 l111l11l11l11111l
J
>
                          Case
                          Case2:13-cv-04066-PBT
                               2: 13-cv-04066-PBT Document
                                                  Document 194
                                                           163 Filed
                                                               Filed 04/16/19
                                                                     09/22/17 Page
                                                                              Page 50
                                                                                   50 of
                                                                                      of 53
                                                                                         53
                                                                                                                                         H
        from        All              7c    ALL                                Client File Notes                                 Ftrst Judicial District APPD

        COLLURA, JASO\                                                       §     J l\S1-
                                                                            Probation


                                                       Type                             ne~ult       Author


        g-28·20'.2           ,.16p                     Note                             Completed    FordN            AWWSent
                  p dtdd not report after court as scheduled.


        g-26-2012                                      Note                             Pending      FordN             Spoke to Harrison and Crier in ,103
                  crier sa,d qe has r.o lcea why the hearing is cancelled and that he is not going to go 2'1~a.1 a'"ld schedule another hearing because it
                  was cancelled. spoi(e to harrison who said that p and atty werea t court today and o~·. s:ated that p would like a new p/o because
                  he "does not get along with this p/o". harrison said that 1f-eval is to be ordered ma: s:a:us should be scheduled. revisit square 1
                  and crier doesnt want to schedule hearing because this one was "cancelled", even t"ot.gi-, both atty and p were presnet in the
                  room this morr.rng. NONE OF THIS MAKES ANY SENSE TO P/0


        9·26·2012            11:ooa                    Meetinll:   Client               Missed       F"ordN            ov


        9·26·2012            g:ooa                     Meeting     Client               Cane.el      FordN             Status Rm 1103
                  Notice of Appeal to the Superior Court
                  PCRA Order            J. Dembe
                  file located


        8-:1.1-2012          g:ooa                     Meeting     Client               No Contact   FordN             Order Denyin~ Post· Conviction Re
                  1 08/21/2012 Dembe, Pamela Pryor
                  Order Denying Post-Conviction Relief Act Petition
                  AND NOW, this 21(st] day of August 2012 It is hereby ORDERED AND DECREED that the Petitioner's petition for
                  post-conviction relief is DENIED WITHOUT A HEARING.
                  5v THE COLJRT:
                  Pame:a P. Dembe, J.

        .3-1~ 2.:n          11:ooa                     Meetin!i(   Client               Contact      FordN             VOP
                  ;J-e:a. "ec ccvnsel for his status hearing ( ed ma hon) and hearing was continued until 09/26/2012. p was given nrd of 09/26/2012. he
                  had a problem with this until his atty told him that It was acceptable.




                                                                                                     Sc                  7       Ji]          s




    l!Pi




    !   Jj .. .., ...                6"'   I '.,.'J:


                                                                                                                   FDJ-000162
Case
Case 2:13-cv-04066-PBT
      2:13-cv-04066-PBT Document
                        Document 194
                                 163 Filed
                                     Filed 04/16/19
                                           09/22/17 Page
                                                    Page 51
                                                         51 of
                                                            of 53
                                                               53                                                   ..l-
                 SENDER: COMPLETE THIS SECTION                              COMPLETE THIS SECTION ON DE.LIVERY

                 • Complete Items 1, 2, and 3. Also complete
                   item 4 If Restricted Def1Vary ls desired.
                 • Print yout name and address on the reverse
                   so that we can return the card to you.
                 • Attach this card to the back of the maifpiece,
                   or on the front If space permits.
                                                                           D. Is dellvay ldtess dfferent from Item 1?
                 1. Article Addressed lo:
                                                                              If YES, enter dellwry l!lddress below:

                     R~), ert         ~\,l \      vc!S vt"v·h,
                     \   ~ l:> \    At\:;~   ST - ~ a,J {!- ~'h
                         ~     \\~ <r        h ('1 fol_ ~ 3. =~=Certl!led="fype:Mal:l=O=Express=_=_M=!lil====
                                                                              D Regtsterecl           O Return Receipt for Merchandl:!le
                                                                              o lnstnd Mall       .
                                                                                                      o c.o.o.
                                                                                                      .
                                                                           4. Restricted Dellvery? (Ext.n1 Fee)

                                                             7011 3500 0003 0011 0806
                 PS Poon 3811. February 2004                 Domestic Return Receipt


                                                  , U.S. Postal Serv1cerr,
                                            ..a    CERTIFIED MAIL"' RECEIPT
                                            0      (Domestic Ma,! Only; No Insurance Coverage Provided)

                                                                  ..
                                            cO
                                            CJ


                                            ~...__~~~-;1"~~~:l~U~-S~E~
                                            CJ             POICage $
                                                                                    UWI   Ue\.AA IIIC.:l,I'   ~   V""'   U    I I Pvnll   9t.t

                               Case
                                Case      2:13-cv-04066-PBT
                                             2:13-cv-04066-PBT    Document
                                                                   Document194
                                                                            163 Filed
                                                                                 Filed 04/16/19
                                                                                        09/22/17 Page
                                                                                                 Pag~ 52 of 53
          English               CU111c>n!&r service  USl'S Meblle                                     .J- of 53                                                                       Reglsler I Sign In




     i:IUSPS.CoM·                                                                                                                                      Search USPS.com or Track Paei<ages




                                                    51,op ei Pac "age                                                        Ma,,age Your Ma,:                                   Bc,s,ne,s Solur,ons


                                                                                                                                                       Customer Service >
       USPS Tracking™                                                                                                                                  Haw questlona? We're here to help.




          Tracking Number: 70113500000300110106




          Expected Delivery Day: Friday, August 3, 2012


       Product & Tracking Information                                                                                                            Available Actions
       Postal Product                           Featwn:
       Arst.Class       Man®                    Certified Mail"'


                                           STATUS OF 119"                           LOCATION


            Augua13, 2012, 3:04 pm        Delivered                                 PHILADELPHIA, PA 11102




            August3,2012. 7:03am          hnval at Unit                             PHI.ADELPHIA, PA 19104

                                          Depart USPS Sort
            Augu:,;t 3, 2012, 5;21 am                                               PHILADELPHIA, PA 19178
                                          Facility

                                          Processed at USPS
            August 3, 2012 , 1;22 am                                                PHILADELPHIA, PA 191 76
                                          Olgin Sort Facility

            .August 2, 2012 , 6;29 pm     Depart Post Office                        PHIL.IDaPHIA, PA 1!il103


            August2,2012 ,2:31 pm         Acceptance                                PHI.ADELPHIA, PA 19103




        Track Another Package
        Whats your tracking (or receipt) nuntber?

                                                                                               Track II




      LEGAL                                 ON~S.COM                                                   ON A80l1T.USPS.COM                                 OTl£R USPS SITES
      A-iva:cy Fbficy   1                   Government Serv1ees    1                                   About USPS Home ,                                  Business O..stoner Gateway ,
      Terms of Use,                         Buy StanJlS & Shop,                                        Newsroom,                                          Fbstal Inspectors ,
      FOfA.                                 Air1t a Label with A:istage,                               USPS Service Alerts ,                              nspector General •
      No FEAR Act EEO Data,                 OJstomer Service ,                                         Forms & Publtcations ,                             Ft>stal E::xplorer ,
                                            Deffvering Solutions to the Last Mle,                      careers,                                           National F<>stal M.JsetJrn,                            \-.._
                                            Site Index,


     lilUSPSLOM



https://tools.usps.can'gciTraclCoolirmt.ction! inputactiai?tRef=qt&tl..c=O&llabels=70113500(XXW()110006                                                                                                    1/1
      Case 2:13-cv-04066-PBT Document 194 Filed 04/16/19 Page 53 of 53



                     I~ THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



        J.C
                    Plaintiff                         Civil Action

            V.                                        ~o. 13-4066

     Ford, et al
                          Defendants


                                CERTIFICATE OF SERVICE

       I do hereby certify that service of a true and correct copy of motion for reconsideration,

notice to stay, default judgment, judgment on pleadings, summary judgment, been made

available by CM/ECF to:



Criminal Boyle
620 Freedom Business Center, Suite 300
King Of Prussia, PA l 9406


                                                                        J.C. Plaintiff
                                                                        Box 934
                                                                        Philadelphia, PA 19105



 Dated: April 11th, 2019
